Exhibit 10.02


SONOS, INC.
2018 EQUITY INCENTIVE PLAN
1.PURPOSE & DEFINITIONS. The purpose of this Plan is to provide incentives to
attract, retain and motivate eligible persons whose present and potential
contributions are important to the success of the Company, and any Parents,
Subsidiaries and Affiliates that exist now or in the future, by offering them an
opportunity to participate in the Company’s future performance through the grant
of Awards. As used in this Plan, and except as elsewhere defined herein, the
following capitalized terms will have the following meanings:
1.1.    “Affiliate” means any person or entity that directly or indirectly
through one or more intermediaries controls, or is controlled by, or is under
common control with, the Company, including any general partner, managing
member, officer or director of the Company, in each case as of the date on
which, or at any time during the period for which, the determination of
affiliation is being made. For purposes of this definition, the term “control”
(including the correlative meanings of the terms “controlled by” and “under
common control with”), as used with respect to any person or entity, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of such person or entity, whether through
the ownership of voting securities or by contract or otherwise.
1.2.    “Award” means any award under the Plan, including any Option, RSA, Stock
Bonus Award, SAR, RSU or award of Performance Shares.
1.3.    “Award Agreement” means, with respect to each Award, the written or
electronic agreement between the Company and the Participant setting forth the
terms and conditions of the Award, and international supplement thereto for
grants to non-U.S. Participants, which shall be in substantially a form (which
need not be the same for each Participant) that the Committee (or in the case of
Award agreements that are not used for Insiders, the Committee’s delegate(s))
has from time to time approved, and will comply with and be subject to the terms
and conditions of this Plan.
1.4.    “Award Transfer Program” means any program instituted by the Committee
which would permit Participants the opportunity to transfer any outstanding
Awards to a financial institution or other person or entity approved by the
Committee.
1.5.    “Board” means the Board of Directors of the Company.
1.6.    “Cause” means Participant’s (a) willful failure substantially to perform
his or her duties and responsibilities to the Company or deliberate violation of
a Company policy; (b) commission of any act of fraud, embezzlement, dishonesty
or any other willful misconduct that has caused or is reasonably expected to
result in material injury to the Company; (c) unauthorized use or disclosure of
any proprietary information or trade secrets of the Company or any other party
to whom the Participant owes an obligation of nondisclosure as a result of his
or her relationship with the Company; (d) misappropriation of a business
opportunity of the Company; (e) provision of material aid to a competitor of the
Company; or (f) willful breach of any of his or her obligations under any
written agreement or covenant with the Company. The determination as to whether
a Participant’s Service is being terminated for Cause shall be made in good
faith by the Company and shall be final and binding on the Participant. The
foregoing definition does not in any way limit the Company’s ability to
terminate a Participant’s employment or consulting relationship at any time as
provided in Section 20, and the term “Company” will be interpreted to include
any Subsidiary or Parent, as appropriate. Notwithstanding the foregoing, the
definition of “Cause” may, in part or in whole, be modified or replaced in each
individual employment agreement or Award Agreement with any Participant,
provided that such document supersedes the definition provided in this
Section 1.6.
1.7.    “Code” means the United States Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder.
1.8.    “Committee” means the Compensation Committee of the Board or those
persons to whom administration of the Plan, or part of the Plan, has been
delegated as permitted by law.
1.9.    “Common Stock” means the common stock of the Company.
1.10.    “Company” means Sonos, Inc., or any successor corporation.
1.11.    “Consultant” means any natural person, including an advisor or
independent contractor, engaged by the Company or a Parent, Subsidiary or
Affiliate to render services to such entity.
1.12.    “Corporate Transaction” means the occurrence of any of the following
events:
(a)    any “Person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
more than fifty percent (50%) of the total voting power represented by the
Company’s then-outstanding voting securities; provided, however, that for
purposes of this subclause (a) the acquisition of additional securities by any
one Person who is considered to own more than fifty percent (50%) of the total
voting power of the securities of the Company will not be considered a Corporate
Transaction;
(b)    the consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;
(c)    the consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation;
(d)    any other transaction which qualifies as a “corporate transaction” under
Section 424(a) of the Code wherein the stockholders of the Company give up all
of their equity interest in the Company (except for the acquisition, sale or
transfer of all or substantially all of the outstanding shares of the capital
stock of the Company) or
(e)    a change in the effective control of the Company that occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by members of the Board whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of the appointment or
election. For purpose of this subclause (e), if any Person is considered to be
in effective control of the Company, the acquisition of additional control of
the Company by the same Person will not be considered a Corporate Transaction.
For purposes of this definition, Persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company. Notwithstanding the foregoing, to the extent that any amount
constituting deferred compensation (as defined in Section 409A of the Code)
would become payable under this Plan by reason of a Corporate Transaction, such
amount shall become payable only if the event constituting a Corporate
Transaction would also qualify as a change in ownership or effective control of
the Company or a change in the ownership of a substantial portion of the assets
of the Company, each as defined within the meaning of Code Section 409A, as it
has been and may be amended from time to time, and any proposed or final
Treasury regulations and IRS guidance that has been promulgated or may be
promulgated thereunder from time to time.
1.13.    “Director” means a member of the Board.
1.14.    “Disability” means in the case of incentive stock options, total and
permanent disability as defined in Section 22(e)(3) of the Code and in the case
of other Awards, that the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.
1.15.    “Dividend Equivalent Right” means the right of a Participant, granted
at the discretion of the Committee or as otherwise provided by the Plan, to
receive a credit for the account of such Participant in an amount equal to the
cash, stock or other property dividends in amounts equal equivalent to cash,
stock or other property dividends for each Share represented by an Award held by
such Participant.
1.16.    “Effective Date” means the day immediately preceding the pricing of the
Company’s initial public offering, provided that the Board has adopted the Plan
prior to, or on such date, subject to approval of the Plan by the Company’s
stockholders.
1.17.    “Employee” means any person, including Officers and Directors, employed
by the Company or any Parent, Subsidiary or Affiliate. For the avoidance of
doubt, neither service as a Director nor payment of a director’s fee by the
Company will be sufficient to constitute “employment” by the Company and the
definition of “Employee” herein shall not include Non-Employee Directors.
1.18.    “Exchange Act” means the United States Securities Exchange Act of 1934,
as amended.
1.19.    “Exchange Program” means a program pursuant to which (a) outstanding
Awards are surrendered, cancelled or exchanged for cash, the same type of Award
or a different Award (or combination thereof) or (b) the exercise price of an
outstanding Award is increased or reduced.
1.20.    “Exercise Price” means, with respect to an Option, the price at which a
holder may purchase the Shares issuable upon exercise of an Option and with
respect to a SAR, the price at which the SAR is granted to the holder thereof.
1.21.    “FMV” means, as of any date, the value of a share of the Company’s
Common Stock determined as follows:
(a)    if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in such source as the Committee may determine;
(b)    if such Common Stock is publicly traded but is neither listed nor
admitted to trading on a national securities exchange, the average of the
closing bid and asked prices on the date of determination as reported in such
source as the Committee deems reliable; or
(c)    if none of the foregoing is applicable, by the Board or the Committee in
good faith.
Notwithstanding the foregoing, with respect to any Award granted after the
effectiveness of the Company’s registration statement relating to its initial
public offering and prior to the first date upon which the Shares of the Company
are listed (or approved for listing) on any securities exchange or designated
(or approved for designation) as a national market security on an interdealer
quotation system, the FMV shall mean the initial public offering price of a
Share as set forth in the Company’s final prospectus relating to its initial
public offering.
1.22.    “Insider” means an officer or director of the Company or any other
person whose transactions in the Company’s Common Stock are subject to
Section 16 of the Exchange Act.
1.23.    “IRS” means the United States Internal Revenue Service.
1.24.    “ISO” has the meaning given to that term in Section 5.
1.25.    “Non-Employee Director” means a Director who is not an Employee of the
Company or any Parent, Subsidiary or Affiliate.
1.26.    “NSO” has the meaning given to that term in Section 5.
1.27.    “Option” means an award of an option to purchase Shares pursuant to
Section 5.
1.28.    “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company if each of such corporations other
than the Company owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
1.29.    “Participant” means a person who holds an Award under this Plan.
1.30.    “Performance Award” means an award covering cash, Shares or other
property granted pursuant to Section 10 or Section 12 of the Plan.
1.31.    “Performance Factors” means any of the factors selected by the
Committee and specified in an Award Agreement, from among the following
objective measures, either individually, alternatively or in any combination,
applied to the Company as a whole or any business unit or Subsidiary, either
individually, alternatively, or in any combination, on a GAAP or non-GAAP basis,
and measured, to the extent applicable on an absolute basis or relative to a
pre-established target, to determine whether the performance goals established
by the Committee with respect to applicable Awards have been satisfied:
(a)    Profit Before Tax;
(b)    Sales;
(c)    Expenses;
(d)    Billings;
(e)    Revenue;
(f)    Net revenue;
(g)    Earnings (which may include earnings before interest and taxes, earnings
before taxes, net earnings, stock-based compensation expenses, depreciation and
amortization);
(h)    Operating income;
(i)    Operating margin;
(j)    Operating profit;
(k)    Controllable operating profit, or net operating profit;
(l)    Net Profit;
(m)    Gross margin;
(n)    Operating expenses or operating expenses as a percentage of revenue;
(o)    Net income;
(p)    Earnings per share;
(q)    Total stockholder return;
(r)    Market share;
(s)    Return on assets or net assets;
(t)    The Company’s stock price;
(u)    Growth in stockholder value relative to a pre-determined index;
(v)    Return on equity;
(w)    Return on invested capital;
(x)    Cash Flow (including free cash flow or operating cash flows)    ;
(y)    Balance of cash, cash equivalents and marketable securities;
(z)    Cash conversion cycle;
(aa)    Economic value added;
(bb)    Individual confidential business objectives;
(cc)    Contract awards or backlog;
(dd)    Overhead or other expense reduction;
(ee)    Credit rating;
(ff)    Completion of an identified special project;
(gg)    Completion of a joint venture or other corporate transaction;
(hh)    Strategic plan development and implementation;
(ii)    Succession plan development and implementation;
(jj)    Improvement in workforce diversity;
(kk)    Employee satisfaction;
(ll)    Employee retention;
(mm)    Customer indicators and/or satisfaction;
(nn)    New product invention or innovation;
(oo)    Research and development expenses;
(pp)    Attainment of research and development milestones;
(qq)    Improvements in productivity;
(rr)    Bookings;
(ss)    Working-capital targets and changes in working capital;
(tt)    Attainment of objective operating goals and employee metrics; and
(uu)    Any other metric that is capable of measurement as determined by the
Committee in its sole discretion.
The Committee may, in recognition of unusual or non-recurring items such as
acquisition-related activities or changes in applicable accounting rules,
provide for one or more equitable adjustments (based on objective standards) to
the Performance Factors to preserve the Committee’s original intent regarding
the Performance Factors at the time of the initial award grant. It is within the
sole discretion of the Committee to make or not make any such equitable
adjustments.
1.32.    “Performance Period” means one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Factors will be measured for the purpose
of determining a Participant’s right to, and the payment of, a Performance
Award.
1.33.    “Performance Share” means an Award granted pursuant to Section 10 or
Section 12 of the Plan, consisting of a unit valued by reference to a designated
number of Shares, the value of which may be paid to the Participant by delivery
of Shares or, if set forth in the instrument evidencing the Award, of such
property as the Committee shall determine, including, without limitation, cash,
other property, or any combination thereof, upon the attainment of performance
goals, as established by the Committee, and other terms and conditions specified
by the Committee.
1.34.    “Performance Unit” means an Award granted pursuant to Section 10 or
Section 12 of the Plan, consisting of a unit valued by reference to a designated
amount of property other than Shares, which value may be paid to the Participant
by delivery of such property as the Committee shall determine, including,
without limitation, cash, Shares, other property, or any combination thereof,
upon the attainment of performance goals, as established by the Committee, and
other terms and conditions specified by the Committee.
1.35.    “Permitted Transferee” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law (including adoptive relationships) of the Employee, any person
sharing the Employee’s household (other than a tenant or employee), a trust in
which these persons (or the Employee) have more than 50% of the beneficial
interest, a foundation in which these persons (or the Employee) control the
management of assets, and any other entity in which these persons (or the
Employee) own more than 50% of the voting interests.
1.36.    “Plan” means this Sonos, Inc., 2018 Equity Incentive Plan.
1.37.    “Purchase Price” means the price to be paid for Shares acquired under
the Plan, other than Shares acquired upon exercise of an Option or SAR.
1.38.    “RSA” means an award of Shares pursuant to Section 7 or Section 12 of
the Plan, or issued pursuant to the early exercise of an Option.
1.39.    “RSU” means an Award granted pursuant to Section 6 or Section 12 of the
Plan.
1.40.    “SAR” means an Award granted pursuant to Section 9 or Section 12 of the
Plan.
1.41.    “Service” shall mean service as an Employee, Consultant, Director or
Non-Employee Director, subject to such further limitations as may be set forth
in the Plan or the applicable Award Agreement. An Employee will not be deemed to
have ceased to provide Service in the case of any leave of absence approved by
the Company. In the case of any Employee on an approved leave of absence or a
reduction in hours worked (for illustrative purposes only, a change in schedule
from that of full-time to part-time), the Committee may make such provisions,
including pursuant to a policy that the Committee may adopt, revoke and/or
modify from time to time in the Committee’s sole discretion, respecting
suspension of or modification to vesting of the Award while the Employee is on
leave from the employ of the Company or a Parent, Subsidiary or Affiliate, or
during such change in working hours, as the Committee may deem appropriate,
except that in no event may an Award be exercised after the expiration of the
term set forth in the applicable Award Agreement. In the event of military or
other protected leave, if required by applicable laws, vesting shall continue
for the longest period that vesting continues under any other statutory or
Company approved leave of absence and, upon a Participant’s returning from such
leave (under conditions that would entitle him or her to protection upon such
return under the Uniform Services Employment and Reemployment Rights Act or
other applicable law), he or she shall be given vesting credit with respect to
Awards to the same extent as would have applied had the Participant continued to
provide Service to the Company throughout the leave on the same terms as he or
she was providing Service immediately prior to such leave. An employee shall
have terminated employment as of the date he or she ceases to provide Service
(regardless of whether the termination is in breach of local employment laws or
is later found to be invalid) and employment shall not be extended by any notice
period or garden leave mandated by local law, provided, however, that a change
in status between an employee, consultant, advisor or director shall not
terminate the service provider’s Service, unless determined by the Committee, in
its discretion. The Committee will have sole discretion to determine whether a
Participant has ceased to provide Service and the effective date on which the
Participant ceased to provide Service.
1.42.    “Shares” means shares of Common Stock and the common stock of any
successor entity.
1.43.    “Stock Bonus Award” means an Award granted pursuant to Section 8 or
Section 12 of the Plan.
1.44.    “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.
1.45.    “Unvested Shares” means Shares that have not yet vested or are subject
to a right of repurchase in favor of the Company (or any successor thereto).
2.    SHARES SUBJECT TO THE PLAN.
2.1.    Number of Shares Available. Subject to Sections 2.6 and 21 and any other
applicable provisions hereof, the total number of Shares reserved and available
for grant and issuance pursuant to this Plan as of the date of adoption of the
Plan by the Board, is 21,200,000, plus (a) any reserved shares not issued or
subject to outstanding grants under the Company’s Amended and Restated 2003
Stock Plan (the “Prior Plan”) on the Effective Date, (b) shares that are subject
to stock options or other awards granted under the Prior Plan that cease to be
subject to such stock options or other awards, by forfeiture or otherwise, after
the Effective Date, (c) shares issued under the Prior Plan before or after the
Effective Date pursuant to the exercise of stock options that are forfeited
after the Effective Date, and (d) shares issued under the Prior Plan that are
repurchased by the Company at the original issue price; however, shares that are
subject to stock options or other awards under the Prior Plan that are used to
pay the exercise price of an option or withheld to satisfy the tax withholding
obligations related to any award will not become available for future grant or
sale under the Plan.
2.2.    Lapsed, Returned Awards. Shares subject to Awards, and Shares issued
under the Plan under any Award, will again be available for grant and issuance
in connection with subsequent Awards under this Plan to the extent such Shares:
(a) are subject to issuance upon exercise of an Option or SAR granted under this
Plan but which cease to be subject to the Option or SAR for any reason other
than exercise of the Option or SAR; (b) are subject to Awards granted under this
Plan that are forfeited or are repurchased by the Company at the original issue
price; (c) are subject to Awards granted under this Plan that otherwise
terminate without such Shares being issued; or (d) are surrendered pursuant to
an Exchange Program. To the extent an Award under the Plan is paid out in cash
or other property rather than Shares, such cash payment will not result in
reducing the number of Shares available for issuance under the Plan. Shares used
to pay the exercise price of an Award or withheld to satisfy the tax withholding
obligations related to an Award will not become available for future grant or
sale under the Plan. For the avoidance of doubt, Shares that otherwise become
available for grant and issuance because of the provisions of this Section 2.2
shall not include Shares subject to Awards that initially became available
because of the substitution clause in Section 21.2 hereof.
2.3.    Minimum Share Reserve. At all times the Company shall reserve and keep
available a sufficient number of Shares as shall be required to satisfy the
requirements of all outstanding Awards granted under this Plan.
2.4.    Automatic Share Reserve Increase. The number of Shares available for
grant and issuance under the Plan shall be increased on January 1, of each of
2019 through 2028, by the lesser of (a) five percent (5%) of the number of
Shares and common stock equivalents (including options, RSUs, warrants and
preferred stock on an as-converted basis) issued and outstanding on each
December 31 immediately prior to the date of increase and (b) such number of
Shares determined by the Board.
2.5.    ISO Limitation. No more than 42,400,000, Shares shall be issued pursuant
to the exercise of ISOs.
2.6.    Adjustment of Shares. If the outstanding Shares are changed by a stock
dividend, extraordinary dividends or distributions (whether in cash, shares or
other property, other than a regular cash dividend), spin-off, recapitalization,
stock split, reverse stock split, subdivision, combination, reclassification or
similar change in the capital structure of the Company, without consideration,
then (a) the number and class of Shares reserved for issuance and future grant
under the Plan set forth in Section 2.1, (b) the Exercise Prices of and number
and class of Shares subject to outstanding Options and SARs, (c) the number and
class of Shares subject to other outstanding Awards, and (d) the maximum number
and class of Shares that may be issued as ISOs set forth in Section 2.5 shall be
proportionately adjusted, subject to any required action by the Board or the
stockholders of the Company and in compliance with applicable securities laws;
provided that fractions of a Share will not be issued.
If, by reason of an adjustment pursuant to this Section 2.6, a Participant’s
Award Agreement or other agreement related to any Award or the Shares subject to
such Award covers additional or different shares of stock or securities, then
such additional or different shares, and the Award Agreement or such other
agreement in respect thereof, shall be subject to all of the terms, conditions
and restrictions which were applicable to the Award or the Shares subject to
such Award prior to such adjustment.
3.    ELIGIBILITY. ISOs may be granted only to Employees. All other Awards may
be granted to Employees, Consultants, Directors and Non-Employee Directors;
provided such Consultants, Directors and Non-Employee Directors render bona fide
services not in connection with the offer and sale of securities in a
capital-raising transaction.
4.    ADMINISTRATION.
4.1.    Committee Composition; Authority. This Plan will be administered by the
Committee or by the Board acting as the Committee. Subject to the general
purposes, terms and conditions of this Plan, and to the direction of the Board,
the Committee will have full power to implement and carry out this Plan, except,
however, the Board shall establish the terms for the grant of an Award to
Non-Employee Directors. The Committee will have the authority to:
(a)    construe and interpret this Plan, any Award Agreement and any other
agreement or document executed pursuant to this Plan;
(b)    prescribe, amend and rescind rules and regulations relating to this Plan
or any Award;
(c)    select persons to receive Awards;
(d)    determine the form and terms and conditions, not inconsistent with the
terms of the Plan, of any Award granted hereunder. Such terms and conditions
include, but are not limited to, the exercise price, the time or times when
Awards may vest and be exercised (which may be based on performance criteria) or
settled, any vesting acceleration or waiver of forfeiture restrictions, the
method to satisfy tax withholding obligations or any other tax liability legally
due and any restriction or limitation regarding any Award or the Shares relating
thereto, based in each case on such factors as the Committee will determine;
(e)    determine the number of Shares or other consideration subject to Awards;
(f)    determine the FMV in good faith and interpret the applicable provisions
of this Plan and the definition of FMV in connection with circumstances that
impact the FMV, if necessary;
(g)    determine whether Awards will be granted singly, in combination with, in
tandem with, in replacement of, or as alternatives to, other Awards under this
Plan or any other incentive or compensation plan of the Company or any Parent,
Subsidiary or Affiliate;
(h)    grant waivers of Plan or Award conditions;
(i)    determine the vesting, exercisability and payment of Awards;
(j)    correct any defect, supply any omission or reconcile any inconsistency in
this Plan, any Award or any Award Agreement;
(k)    determine whether an Award has been earned or has vested;
(l)    determine the terms and conditions of any, and to institute any Exchange
Program;
(m)    reduce or waive any criteria with respect to Performance Factors;
(n)    adjust Performance Factors to take into account changes in law and
accounting or tax rules as the Committee deems necessary or appropriate to
reflect the impact of extraordinary or unusual items, events or circumstances to
avoid windfalls or hardships;
(o)    adopt rules and/or procedures (including the adoption of any subplan
under this Plan) relating to the operation and administration of the Plan to
accommodate requirements of local law and procedures outside of the United
States or qualify Awards for special tax treatment under laws of jurisdictions
other than the United States;
(p)    make all other determinations necessary or advisable for the
administration of this Plan;
(q)    delegate any of the foregoing to one or more executive officers pursuant
to a specific delegation as permitted by applicable law, including
Section 157(c) of the Delaware General Corporation Law; and
(r)    to exercise negative discretion on Performance Awards, reducing or
eliminating the amount to be paid to Participants.
4.2.    Committee Interpretation and Discretion. Any determination made by the
Committee with respect to any Award shall be made in its sole discretion at the
time of grant of the Award or, unless in contravention of any express term of
the Plan or Award, at any later time, and such determination shall be final and
binding on the Company and all persons having an interest in any Award under the
Plan. Any dispute regarding the interpretation of the Plan or any Award
Agreement shall be submitted by the Participant or Company to the Committee for
review. The resolution of such a dispute by the Committee shall be final and
binding on the Company and the Participant. The Committee may delegate to one or
more executive officers the authority to review and resolve disputes with
respect to Awards held by Participants who are not Insiders, and such resolution
shall be final and binding on the Company and the Participant.
4.3.    Documentation. The Award Agreement for a given Award, the Plan and any
other documents may be delivered to, and accepted by, a Participant or any other
person in any manner (including electronic distribution or posting) that meets
applicable legal requirements.
4.4.    Foreign Award Recipients. Notwithstanding any provision of the Plan to
the contrary, in order to comply with the laws and practices in other countries
in which the Company and its Subsidiaries and Affiliates operate or have
employees or other individuals eligible for Awards, the Committee, in its sole
discretion, shall have the power and authority to: (a) determine which
Subsidiaries and Affiliates shall be covered by the Plan; (b) determine which
individuals outside the United States are eligible to participate in the Plan,
which may include individuals who provide services to the Company, Subsidiary or
Affiliate under an agreement with a foreign nation or agency; (c) modify the
terms and conditions of any Award granted to individuals outside the United
States or foreign nationals to comply with applicable foreign laws, policies,
customs and practices; (d) establish subplans and modify exercise procedures and
other terms and procedures, to the extent the Committee determines such actions
to be necessary or advisable (and such subplans and/or modifications shall be
attached to this Plan as appendices); provided, however, that no such subplans
and/or modifications shall increase the share limitations contained in
Section 2.1 hereof; and (e) take any action, before or after an Award is made,
that the Committee determines to be necessary or advisable to obtain approval or
comply with any local governmental regulatory exemptions or approvals.
Notwithstanding the foregoing, the Committee may not take any actions hereunder,
and no Awards shall be granted, that would violate the Exchange Act or any other
applicable United States securities law, the Code, or any other applicable
United States governing statute or law.
5.    OPTIONS. An Option is the right but not the obligation to purchase a
Share, subject to certain conditions, if applicable. The Committee will
determine whether such Options will be Incentive Stock Options within the
meaning of the Code (“ISOs”) or Nonqualified Stock Options (“NSOs”) and may
grant Options to eligible Employees, Consultants and Directors and the number of
Shares subject to the Option, the Exercise Price of the Option, the period
during which the Option may vest and be exercised, and all other terms and
conditions of the Option, subject to the following terms of this section.
5.1.    Option Grant. Each Option granted under this Plan will identify the
Option as an ISO or an NSO. An Option may be, but need not be, awarded upon
satisfaction of such Performance Factors during any Performance Period as are
set out in advance in the Participant’s individual Award Agreement. If the
Option is being earned upon the satisfaction of Performance Factors, then the
Committee will: (a) determine the nature, length and starting date of any
Performance Period for each Option; and (b) select from among the Performance
Factors to be used to measure the performance, if any. Performance Periods may
overlap and Participants may participate simultaneously with respect to Options
that are subject to different performance goals and other criteria.
5.2.    Date of Grant. The date of grant of an Option will be the date on which
the Committee makes the determination to grant such Option, or a specified
future date. The Award Agreement will be delivered to the Participant within a
reasonable time after the granting of the Option.
5.3.    Exercise Period. Options may be vested and exercisable within the times
or upon the conditions as set forth in the Award Agreement governing such
Option; provided, however, that no Option will be exercisable after the
expiration of ten (10) years from the date the Option is granted; and provided
further that no ISO granted to a person who, at the time the ISO is granted,
directly or by attribution owns more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or of any Parent or
Subsidiary (“Ten Percent Stockholder”), will be exercisable after the expiration
of five (5) years from the date the ISO is granted. The Committee also may
provide for Options to become exercisable at one time or from time to time,
periodically or otherwise, in such number of Shares or percentage of Shares as
the Committee determines.
5.4.    Exercise Price. The Exercise Price of an Option will be determined by
the Committee when the Option is granted; provided that: (a) the Exercise Price
of an Option will be not less than one hundred percent (100%) of the FMV of the
Shares on the date of grant and (b) the Exercise Price of any ISO granted to a
Ten Percent Stockholder will not be less than one hundred ten percent (110%) of
the FMV of the Shares on the date of grant. Payment for the Shares purchased may
be made in accordance with Section 11 and the Award Agreement and in accordance
with any procedures established by the Company.
5.5.    Method of Exercise. Any Option granted hereunder will be vested and
exercisable according to the terms of the Plan and at such times and under such
conditions as determined by the Committee and set forth in the Award Agreement.
An Option may not be exercised for a fraction of a Share. An Option will be
deemed exercised when the Company receives: (a) notice of exercise (in such form
as the Committee may specify from time to time) from the person entitled to
exercise the Option (and/or via electronic execution through the authorized
third-party administrator), and (b) full payment for the Shares with respect to
which the Option is exercised together with applicable withholding taxes. Full
payment may consist of any consideration and method of payment authorized by the
Committee and permitted by the Award Agreement and the Plan. Shares issued upon
exercise of an Option will be issued in the name of the Participant. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder will exist with
respect to the Shares, notwithstanding the exercise of the Option. The Company
will issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 2.6 of the Plan. Exercising an Option in any manner will decrease the
number of Shares thereafter available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.
5.6.    Termination of Service. If the Participant’s Service terminates for any
reason except for Cause or the Participant’s death or Disability, then the
Participant may exercise such Participant’s Options only to the extent that such
Options would have been exercisable by the Participant on the date Participant’s
Service terminates no later than three (3) months after the date Participant’s
Service terminates (or such shorter or longer time period as may be determined
by the Committee, with any exercise beyond three (3) months after the date
Participant’s employment terminates deemed to be the exercise of an NSO), but in
any event no later than the expiration date of the Options, except as required
by applicable law.
(a)    Death. If the Participant’s Service terminates because of the
Participant’s death (or the Participant dies within three (3) months after
Participant’s Service terminates other than for Cause or because of the
Participant’s Disability), then the Participant’s Options may be exercised only
to the extent that such Options would have been exercisable by the Participant
on the date Participant’s Service terminates and must be exercised by the
Participant’s legal representative, or authorized assignee, no later than twelve
(12) months after the date Participant’s Service terminates (or such shorter or
longer time period as may be determined by the Committee), but in any event no
later than the expiration date of the Options, except as required by applicable
law.
(b)    Disability. If the Participant’s Service terminates because of the
Participant’s Disability, then the Participant’s Options may be exercised only
to the extent that such Options would have been exercisable by the Participant
on the date Participant’s Service terminates and must be exercised by the
Participant (or the Participant’s legal representative or authorized assignee)
no later than twelve (12) months after the date Participant’s Service terminates
(or such shorter or longer time period as may be determined by the Committee,
with any exercise beyond (a) three (3) months after the date Participant’s
employment terminates when the termination of Service is for a Disability that
is not a “permanent and total disability” as defined in Section 22(e)(3) of the
Code, or (b) twelve (12) months after the date Participant’s employment
terminates when the termination of Service is for a Disability that is a
“permanent and total disability” as defined in Section 22(e)(3) of the Code,
deemed to be exercise of an NSO), but in any event no later than the expiration
date of the Options.
5.7.    Limitations on ISOs. With respect to Awards granted as ISOs, to the
extent that the aggregate FMV of the Shares with respect to which such ISOs are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds one
hundred thousand dollars ($100,000), such Options will be treated as NSOs. For
purposes of this Section 5.7, ISOs will be taken into account in the order in
which they were granted. The FMV of the Shares will be determined as of the time
the Option with respect to such Shares is granted. In the event that the Code or
the regulations promulgated thereunder are amended after the Effective Date to
provide for a different limit on the FMV of Shares permitted to be subject to
ISOs, such different limit will be automatically incorporated herein and will
apply to any Options granted after the effective date of such amendment.
5.8.    Modification, Extension or Renewal. The Committee may modify, extend or
renew outstanding Options and authorize the grant of new Options in substitution
therefor, provided that any such action may not, without the written consent of
a Participant, impair any of such Participant’s rights under any Option
previously granted, unless for the purpose of complying with applicable laws and
regulations. Any outstanding ISO that is modified, extended, renewed or
otherwise altered will be treated in accordance with Section 424(h) of the Code.
Subject to Section 18 of this Plan, by written notice to affected Participants,
the Committee may reduce the Exercise Price of outstanding Options without the
consent of such Participants by a written notice to them; provided, however,
that the Exercise Price may not be reduced below the minimum Exercise Price that
would be permitted under Section 5.4 for Options granted on the date the action
is taken to reduce the Exercise Price.
5.9.    No Disqualification. Notwithstanding any other provision in this Plan,
no term of this Plan relating to ISOs will be interpreted, amended or altered,
nor will any discretion or authority granted under this Plan be exercised, so as
to disqualify this Plan under Section 422 of the Code or, without the written
consent of the Participant, to disqualify any Participant’s ISO under
Section 422 of the Code.
6.    RESTRICTED STOCK UNITS. A restricted stock unit (“RSU”) is an award to an
eligible Employee, Consultant, or Director covering a number of Shares that may
be settled in cash or by issuance of those Shares (which may consist of
Restricted Stock). No Purchase Price shall apply to an RSU settled in Shares.
All RSUs shall be made pursuant to an Award Agreement.
6.1.    Terms of RSUs. The Committee will determine the terms of an RSU
including, without limitation: (a) the number of Shares subject to the RSU;
(b) the time or times during which the RSU may be settled; (c) the consideration
to be distributed on settlement; and (d) the effect of the Participant’s
termination of Service on each RSU; provided that no RSU shall have a term
longer than ten (10) years. An RSU may be awarded upon satisfaction of such
performance goals based on Performance Factors during any Performance Period as
are set out in advance in the Participant’s Award Agreement. If the RSU is being
earned upon satisfaction of Performance Factors, then the Committee will:
(i) determine the nature, length and starting date of any Performance Period for
the RSU; (ii) select from among the Performance Factors to be used to measure
the performance, if any; and (iii) determine the number of Shares deemed subject
to the RSU. Performance Periods may overlap and participants may participate
simultaneously with respect to RSUs that are subject to different Performance
Periods and different performance goals and other criteria.
6.2.    Form and Timing of Settlement. Payment of earned RSUs shall be made as
soon as practicable after the date(s) determined by the Committee and set forth
in the Award Agreement. The Committee, in its sole discretion, may settle earned
RSUs in cash, Shares, or a combination of both. The Committee may also permit a
Participant to defer payment under a RSU to a date or dates after the RSU is
earned provided that the terms of the RSU and any deferral satisfy the
requirements of Section 409A of the Code.
6.3.    Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).
6.4.    Dividend Equivalent Payments. The Committee may permit Participants
holding RSUs to receive dividend equivalent payments on outstanding RSUs if and
when dividends are paid to stockholders on Shares. In the discretion of the
Committee, such dividend equivalent payments may be paid in cash or Shares, and
they may either be paid at the same time as dividend payments are made to
stockholders or be delayed until Shares are issued pursuant to the RSU grants
and may be subject to the same vesting or performance requirements as the RSUs.
If the Committee permits dividend equivalent payments to be made on RSUs, the
terms and conditions for such dividend equivalent payments will be set forth in
the RSU Agreement.
7.    RESTRICTED STOCK AWARDS. A restricted stock award (“RSA”) is an offer by
the Company to sell to an eligible Employee, Consultant, or Director Shares that
are subject to restrictions (“Restricted Stock”). The Committee will determine
to whom an offer will be made, the number of Shares the Participant may
purchase, the Purchase Price, the restrictions under which the Shares will be
subject and all other terms and conditions of the RSA, subject to the Plan.
7.1.    Restricted Stock Purchase Agreement. All purchases under an RSA will be
evidenced by an Award Agreement. Except as may otherwise be provided in an Award
Agreement, a Participant accepts an RSA by signing and delivering to the Company
an Award Agreement with full payment of the Purchase Price, within thirty
(30) days from the date the Award Agreement was delivered to the Participant. If
the Participant does not accept such Award within thirty (30) days, then the
offer of such RSA will terminate, unless the Committee determines otherwise.
7.2.    Purchase Price. The Purchase Price for shares sold pursuant to an RSA
will be determined by the Committee on the date the RSA is granted, and if
permitted by law, no cash consideration will be required in connection with the
payment for the Purchase Price where consideration is services rendered. Payment
of the Purchase Price must be made in accordance with Section 11 of the Plan,
and the Award Agreement and in accordance with any procedures established by the
Company.
7.3.    Terms of RSAs. RSAs will be subject to such restrictions as the
Committee may impose or are required by law. These restrictions may be based on
completion of a specified number of years of service with the Company or upon
completion of Performance Factors, if any, during any Performance Period as set
out in advance in the Participant’s Award Agreement. Prior to the grant of an
RSA, the Committee shall: (a) determine the nature, length and starting date of
any Performance Period for the RSA; (b) select from among the Performance
Factors to be used to measure performance goals, if any; and (c) determine the
number of Shares that may be awarded to the Participant. Performance Periods may
overlap and a Participant may participate simultaneously with respect to RSAs
that are subject to different Performance Periods and having different
performance goals and other criteria.
7.4.    Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).
7.5.    Dividends and Other Distributions. Participants holding RSAs will be
entitled to receive all dividends and other distributions paid with respect to
such Shares, unless the Committee provides otherwise at the time the Award is
granted. In the discretion of the Committee, such dividends and other
distributions may be paid in cash or Shares, and unless otherwise specified in
the applicable Award Agreement, all such dividends and distributions will be
subject to the same restrictions on transferability and forfeitability as apply
to the RSAs with respect to which they were paid and may either be paid at the
same time as dividend payments are made to other stockholders or be delayed
until the vesting or performance requirements are satisfied for the RSAs with
respect to which such dividends or distributions are paid.
8.    STOCK BONUS AWARDS. A stock bonus award (“Stock Bonus Award”) is an award
to an eligible Employee, Consultant, or Director of Shares for Services to be
rendered or for past Services already rendered to the Company or any Parent,
Subsidiary or Affiliate. All Stock Bonus Awards shall be made pursuant to an
Award Agreement. No payment from the Participant will be required for Shares
awarded pursuant to a Stock Bonus Award.
8.1.    Terms of Stock Bonus Awards. The Committee will determine the number of
Shares to be awarded to the Participant under a Stock Bonus Award and any
restrictions thereon. These restrictions may be based upon completion of a
specified number of years of service with the Company or upon satisfaction of
performance goals based on Performance Factors during any Performance Period as
set out in advance in the Participant’s Stock Bonus Agreement. Prior to the
grant of any Stock Bonus Award the Committee shall: (a) determine the nature,
length and starting date of any Performance Period for the Stock Bonus Award;
(b) select from among the Performance Factors to be used to measure performance
goals; and (c) determine the number of Shares that may be awarded to the
Participant. Performance Periods may overlap and a Participant may participate
simultaneously with respect to Stock Bonus Awards that are subject to different
Performance Periods and different performance goals and other criteria.
8.2.    Form of Payment to Participant. Payment may be made in the form of cash,
whole Shares, or a combination thereof, based on the FMV of the Shares earned
under a Stock Bonus Award on the date of payment, as determined in the sole
discretion of the Committee.
8.3.    Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).
9.    STOCK APPRECIATION RIGHTS. A stock appreciation right (“SAR”) is an award
to an eligible Employee, Consultant, or Director that may be settled in cash, or
Shares (which may consist of Restricted Stock), having a value equal to (a) the
difference between the FMV on the date of exercise over the Exercise Price
multiplied by (b) the number of Shares with respect to which the SAR is being
settled (subject to any maximum number of Shares that may be issuable as
specified in an Award Agreement). All SARs shall be made pursuant to an Award
Agreement.
9.1.    Terms of SARs. The Committee will determine the terms of each SAR
including, without limitation: (a) the number of Shares subject to the SAR;
(b) the Exercise Price and the time or times during which the SAR may be
settled; (c) the consideration to be distributed on settlement of the SAR; and
(d) the effect of the Participant’s termination of Service on each SAR. The
Exercise Price of the SAR will be determined by the Committee when the SAR is
granted, and may not be less than FMV on the date of grant. A SAR may be awarded
upon satisfaction of Performance Factors, if any, during any Performance Period
as are set out in advance in the Participant’s individual Award Agreement. If
the SAR is being earned upon the satisfaction of Performance Factors, then the
Committee will: (i) determine the nature, length and starting date of any
Performance Period for each SAR; and (ii) select from among the Performance
Factors to be used to measure the performance, if any. Performance Periods may
overlap and Participants may participate simultaneously with respect to SARs
that are subject to different Performance Factors and other criteria.
9.2.    Exercise Period and Expiration Date. A SAR will be exercisable within
the times or upon the occurrence of events determined by the Committee and set
forth in the Award Agreement governing such SAR. The SAR Agreement shall set
forth the expiration date; provided that no SAR will be exercisable after the
expiration of ten (10) years from the date the SAR is granted. The Committee may
also provide for SARs to become exercisable at one time or from time to time,
periodically or otherwise (including, without limitation, upon the attainment
during a Performance Period of performance goals based on Performance Factors),
in such number of Shares or percentage of the Shares subject to the SAR as the
Committee determines. Except as may be set forth in the Participant’s Award
Agreement, vesting ceases on the date Participant’s Service terminates (unless
determined otherwise by the Committee). Notwithstanding the foregoing, the rules
of Section 5.6 also will apply to SARs.
9.3.    Form of Settlement. Upon exercise of a SAR, a Participant will be
entitled to receive payment from the Company in an amount determined by
multiplying (a) the difference between the FMV of a Share on the date of
exercise over the Exercise Price; times (b) the number of Shares with respect to
which the SAR is exercised. At the discretion of the Committee, the payment from
the Company for the SAR exercise may be in cash, in Shares of equivalent value,
or in some combination thereof. The portion of a SAR being settled may be paid
currently or on a deferred basis with such interest or Dividend Equivalent
Right, if any, as the Committee determines, provided that the terms of the SAR
and any deferral satisfy the requirements of Section 409A of the Code.
9.4.    Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).
10.    PERFORMANCE AWARDS. A Performance Award is an award to an eligible
Employee, Consultant, or Director that is based upon the attainment of
performance goals, as established by the Committee, and other terms and
conditions specified by the Committee, and may be settled in cash, Shares (which
may consist of, without limitation, Restricted Stock), other property, or any
combination thereof. Grants of Performance Awards shall be made pursuant to an
Award Agreement that cites Section 10 of the Plan.
10.1.    Types of Performance Awards. Performance Awards shall include
Performance Shares, Performance Units, and cash-based Awards as set forth in
Sections 10.1(a), 10.1(b), and 10.1(c) below.
(a)    Performance Shares. The Committee may grant Awards of Performance Shares,
designate the Participants to whom Performance Shares are to be awarded and
determine the number of Performance Shares and the terms and conditions of each
such Award.
(b)    Performance Units. The Committee may grant Awards of Performance Units,
designate the Participants to whom Performance Units are to be awarded and
determine the number of Performance Units and the terms and conditions of each
such Award.
(c)    Cash-Settled Performance Awards. The Committee may also grant
cash-settled Performance Awards to Participants under the terms of this Plan.
(d)    Dividend Equivalent Payments. The Committee may permit Participants
holding Performance Shares and/or Performance Units (collectively, “Performance
Awards”) to receive dividends, distributions and/or dividend equivalent payments
on outstanding Performance Awards if and when dividends are paid to stockholders
on Shares. In the discretion of the Committee, such dividends, distributions
and/or dividend equivalent payments may be paid in cash or Shares, and they may
either be paid at the same time as dividend payments are made to stockholders or
be delayed until Shares are issued (if applicable) pursuant to the Performance
Awards and may be subject to the same performance requirements as apply to the
Performance Awards. If the Committee permits dividends, distributions and/or
dividend equivalent payments to be made on Performance Awards, the terms and
conditions for such dividends, distributions and/or dividend equivalent payments
will be set forth in the applicable Award Agreement(s).
The amount to be paid under any Performance Award may be adjusted on the basis
of such further consideration as the Committee shall determine in its sole
discretion.
10.2.    Terms of Performance Awards. Performance Awards will be based on the
attainment of performance goals using the Performance Factors within this Plan
that are established by the Committee for the relevant Performance Period. The
Committee will determine, and each Award Agreement shall set forth, the terms of
each Performance Award including, without limitation: (a) the amount of any cash
bonus, (b) the number of Shares deemed subject to an award of Performance
Shares; (c) the Performance Factors and Performance Period that shall determine
the time and extent to which each award of Performance Shares shall be settled;
(d) the consideration to be distributed on settlement, and (e) the effect of the
Participant’s termination of Service on each Performance Award. In establishing
Performance Factors and the Performance Period the Committee will: (i) determine
the nature, length and starting date of any Performance Period; (ii) select from
among the Performance Factors to be used; and (z) determine the number of Shares
deemed subject to the award of Performance Shares. Each Performance Share will
have an initial value equal to the FMV of a Share on the date of grant. Prior to
settlement the Committee shall determine the extent to which Performance Awards
have been earned. Performance Periods may overlap and Participants may
participate simultaneously with respect to Performance Awards that are subject
to different Performance Periods and different performance goals and other
criteria.
10.3.    Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on the date Participant’s Service terminates
(unless determined otherwise by the Committee).
11.    PAYMENT FOR SHARE PURCHASES. Payment from a Participant for Shares
acquired pursuant to this Plan may be made in cash or cash equivalents or, where
approved for the Participant by the Committee and where permitted by law (and to
the extent not otherwise set forth in the applicable Award Agreement):
(a)    by cancellation of indebtedness of the Company owed to the Participant;
(b)    by surrender of shares of Company capital stock held by the Participant
that are clear of all liens, claims, encumbrances or security interests that
have an FMV on the date of surrender equal to the aggregate exercise price of
the Shares as to which said Award will be exercised or settled;
(c)    by waiver of compensation due or accrued to the Participant for services
rendered or to be rendered to the Company or a Parent, Subsidiary or Affiliate;
(d)    by consideration received by the Company pursuant to a broker-assisted or
other form of cashless exercise program implemented by the Company in connection
with the Plan;
(e)    by any combination of the foregoing; or
(f)    by any other method of payment as is permitted by applicable law.
The Committee may limit the availability of any method of payment, to the extent
the Committee determines, in its discretion, that such limitation is necessary
or advisable to comply with applicable law or facilitate the administration of
the Plan.
12.    GRANTS TO NON-EMPLOYEE DIRECTORS. Non-Employee Directors are eligible to
receive any type of Award offered under this Plan except ISOs. Awards pursuant
to this Section 12 may be automatically made pursuant to policy adopted by the
Board, or made from time to time as determined in the discretion of the Board.
The aggregate grant date fair value of Awards granted to a Non-Employee Director
pursuant to this Section 12 in any calendar year shall not exceed $600,000.
12.1.    Eligibility. Awards pursuant to this Section 12 shall be granted only
to Non-Employee Directors. A Non-Employee Director who is elected or re-elected
as a member of the Board will be eligible to receive an Award under this
Section 12.
12.2.    Vesting, Exercisability and Settlement. Except as set forth in
Section 21, Awards shall vest, become exercisable and be settled as determined
by the Board. With respect to Options and SARs, the exercise price granted to
Non-Employee Directors shall not be less than the FMV of the Shares at the time
that such Option or SAR is granted.
12.3.    Election to receive Awards in Lieu of Cash. A Non-Employee Director may
elect to receive his or her annual retainer payments and/or meeting fees from
the Company in the form of cash or Awards or a combination thereof, as
determined by the Committee. Such Awards shall be issued under the Plan. An
election under this Section 12.3 shall be filed with the Company on the form
prescribed by the Company.
13.    WITHHOLDING TAXES. Prior to any relevant taxable or tax withholding
events in connection with the Awards under this Plan, the Company may require
the Participant to pay or make adequate arrangements satisfactory to the Company
with respect to any or all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account and other tax-related items related to the
Participant’s participation in this Plan and legally applicable to the
Participant (collectively, “Tax-Related Obligations”). The Committee may, in its
sole discretion and pursuant to such procedures as it may specify from time to
time, require or permit a Participant to satisfy withholding obligations for
such Tax-Related Obligations, in whole or in part by (without limitation)
(a) paying cash, (b) having the Company withhold otherwise deliverable cash or
Shares having a value equal to the Tax-Related Obligations to be withheld,
(c) delivering to the Company already-owned Shares having a value equal to the
Tax-Related Obligations to be withheld, or (d) withholding from proceeds of the
sale of Shares issued pursuant to an Award either through a voluntary sale or
through a mandatory sale arranged by the Company, provided that, in all
instances, the satisfaction of the Tax-Related Obligations will not result in
any adverse accounting consequence to the Company, as the Committee may
determine in its sole discretion. The Company may withhold or account for these
Tax-Related Obligations by considering applicable statutory withholding rates or
other applicable withholding rates, including maximum rates for the applicable
tax jurisdiction to the extent consistent with applicable laws. Unless otherwise
determined by the Committee, the FMV of the Shares will be determined as of the
date that the taxes are required to be withheld and such Shares shall be valued
based on the FMV of the Shares as of the previous trading day, unless otherwise
determined by the Committee.
14.    TRANSFERABILITY.
14.1.    Transfer Generally. Unless determined otherwise by the Committee or
pursuant to Section 14.2, an Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution. If the Committee makes an Award
transferable, including, without limitation, by instrument to an inter vivos or
testamentary trust in which the Awards are to be passed to beneficiaries upon
the death of the trustor (settlor) or by gift or by domestic relations order to
a Permitted Transferee, such Award will contain such additional terms and
conditions as the Committee deems appropriate. All Awards shall be exercisable:
(a) during the Participant’s lifetime only by (i) the Participant, or (ii) the
Participant’s guardian or legal representative; (b) after the Participant’s
death, by the legal representative of the Participant’s heirs or legatees; and
(c) in the case of all awards except ISOs, by a Permitted Transferee.
14.2.    Award Transfer Program. Notwithstanding any contrary provision of the
Plan, the Committee shall have all discretion and authority to determine and
implement the terms and conditions of any Award Transfer Program instituted
pursuant to this Section 14.2 and shall have the authority to amend the terms of
any Award participating, or otherwise eligible to participate in, the Award
Transfer Program, including (but not limited to) the authority to (a) amend
(including to extend) the expiration date, post-termination exercise period
and/or forfeiture conditions of any such Award, (b) amend or remove any
provisions of the Award relating to the Award holder’s continued Service to the
Company or its Parent, Subsidiary, or Affiliate, (c) amend the permissible
payment methods with respect to the exercise or purchase of any such Award,
(d) amend the adjustments to be implemented in the event of changes in the
capitalization and other similar events with respect to such Award, and (e) make
such other changes to the terms of such Award as the Committee deems necessary
or appropriate in its sole discretion.
15.    PRIVILEGES OF STOCK OWNERSHIP; RESTRICTIONS ON SHARES.
15.1.    Voting and Dividends. No Participant will have any of the rights of a
stockholder with respect to any Shares until the Shares are issued to the
Participant, except for any Dividend Equivalent Rights permitted by an
applicable Award Agreement. In addition, the Committee may provide that any
Dividend Equivalent Rights permitted by an applicable Award Agreement shall be
deemed to have been reinvested in additional Shares or otherwise reinvested.
After Shares are issued to the Participant, the Participant will be a
stockholder and have all the rights of a stockholder with respect to such
Shares, including the right to vote and receive all dividends or other
distributions made or paid with respect to such Shares; provided, that if such
Shares are Restricted Stock, then any new, additional or different securities
the Participant may become entitled to receive with respect to such Shares by
virtue of a stock dividend, stock split or any other change in the corporate or
capital structure of the Company will be subject to the same restrictions as the
Restricted Stock; provided, further, that the Participant will have no right to
retain such stock dividends or stock distributions with respect to Shares that
are repurchased at the Participant’s Purchase Price or Exercise Price, as the
case may be, pursuant to Section 15.2. However, the Committee, in its
discretion, may provide in the Award Agreement evidencing any Award that the
Participant shall be entitled to Dividend Equivalent Rights with respect to the
payment of cash dividends on Shares underlying an Award during the period
beginning on the date the Award is granted and ending, with respect to each
Share subject to the Award, on the earlier of the date on which the Award is
exercised or settled or the date on which it is forfeited. Such Dividend
Equivalent Rights, if any, shall be credited to the Participant in the form of
cash or additional whole Shares, as determined by the Committee in its sole
discretion, as of the date of payment of such cash dividends on Shares.
Notwithstanding the foregoing, dividends and Dividend Equivalent Rights may
accrue with respect to unvested Awards, but will not be paid or issued until
such Award is fully vested and the Shares are issued to Participant and such
Shares are no longer subject to any vesting requirements or repurchase rights on
behalf of the Company.
15.2.    Restrictions on Shares. At the discretion of the Committee, the Company
may reserve to itself and/or its assignee(s) a right to repurchase (a “Right of
Repurchase”) a portion of any or all Unvested Shares held by a Participant
following such Participant’s termination of Service at any time within ninety
(90) days (or such longer or shorter time determined by the Committee) after the
later of the date Participant’s Service terminates and the date the Participant
purchases Shares under this Plan, for cash and/or cancellation of purchase money
indebtedness, at the Participant’s Purchase Price or Exercise Price, as the case
may be.
16.    CERTIFICATES. All Shares or other securities whether or not certificated,
delivered under this Plan will be subject to such stock transfer orders, legends
and other restrictions as the Committee may deem necessary or advisable,
including restrictions under any applicable U.S. federal, state or foreign
securities law, or any rules, regulations and other requirements of any stock
exchange or automated quotation system upon which the Shares may be listed or
quoted and any non-U.S. exchange controls or securities law restrictions to
which the Shares are subject.
17.    ESCROW; PLEDGE OF SHARES. To enforce any restrictions on a Participant’s
Shares, the Committee may require the Participant to deposit all written or
electronic certificates (if any) representing Shares, together with stock powers
or other instruments of transfer approved by the Committee, appropriately
endorsed in blank, with the Company or an agent designated by the Company to
hold in escrow until such restrictions have lapsed or terminated, and the
Committee may cause a legend or legends referencing such restrictions to be
placed on the certificate. Any Participant who is permitted to execute a
promissory note as partial or full consideration for the purchase of Shares
under this Plan will be required to pledge and deposit with the Company all or
part of the Shares so purchased as collateral to secure the payment of
Participant’s obligation to the Company under the promissory note; provided,
however, that the Committee may require or accept other or additional forms of
collateral to secure the payment of such obligation and, in any event, the
Company will have full recourse against the Participant under the promissory
note notwithstanding any pledge of the Participant’s Shares or other collateral.
In connection with any pledge of the Shares, Participant will be required to
execute and deliver a written pledge agreement in such form as the Committee
will from time to time approve. The Shares purchased with the promissory note
may be released from the pledge on a pro rata basis as the promissory note is
paid.
18.    REPRICING; EXCHANGE AND BUYOUT OF AWARDS. Without prior stockholder
approval, the Committee may (a) reprice Options or SARs (and where such
repricing is a reduction in the Exercise Price of outstanding Options or SARs,
the consent of the affected Participants is not required provided written notice
is provided to them, notwithstanding any adverse tax consequences to them
arising from the repricing), and (b) with the consent of the respective
Participants (unless not required pursuant to Section 5.8 of the Plan), pay cash
or issue new Awards in exchange for the surrender and cancellation of any, or
all, outstanding Awards.
19.    SECURITIES LAW AND OTHER REGULATORY COMPLIANCE. An Award will not be
effective unless such Award is in compliance with all applicable U.S. and
foreign federal and state securities and exchange control laws, rules and
regulations of any governmental body, and the requirements of any stock exchange
or automated quotation system upon which the Shares may then be listed or
quoted, as they are in effect on the date of grant of the Award and also on the
date of exercise or other issuance. Notwithstanding any other provision in this
Plan, the Company will have no obligation to issue or deliver written or
electronic certificates (if any) for Shares under this Plan prior to:
(a) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and/or (b) completion of any registration
or other qualification of such Shares under any state or federal or foreign law
or ruling of any governmental body that the Company determines to be necessary
or advisable. The Company will be under no obligation to register the Shares or
to effect compliance with the registration, qualification or listing
requirements of any foreign, national or state securities laws, exchange control
laws, stock exchange or automated quotation system, and the Company will have no
liability for any inability or failure to do so.
20.    NO OBLIGATION TO EMPLOY. Nothing in this Plan or any Award granted under
this Plan will confer or be deemed to confer on any Participant any right to
continue in the employ of, or to continue any other relationship with, the
Company or any Parent, Subsidiary or Affiliate or limit in any way the right of
the Company or any Parent, Subsidiary or Affiliate to terminate Participant’s
employment or other relationship at any time.
21.    CORPORATE TRANSACTIONS.
21.1.    Assumption or Replacement of Awards by Successor. In the event that the
Company is subject to a Corporate Transaction, outstanding Awards acquired under
the Plan shall be subject to the agreement evidencing the Corporate Transaction,
which need not treat all outstanding Awards in an identical manner. Such
agreement, without the Participant’s consent, shall provide for one or more of
the following with respect to all outstanding Awards as of the effective date of
such Corporate Transaction:
(a)    The continuation of an outstanding Award by the Company (if the Company
is the successor entity).
(b)    The assumption of an outstanding Award by the successor or acquiring
entity (if any) of such Corporate Transaction (or by its parents, if any), which
assumption, will be binding on all selected Participants; provided that the
exercise price and the number and nature of shares issuable upon exercise of any
such option or stock appreciation right, or any award that is subject to
Section 409A of the Code, will be adjusted appropriately pursuant to
Section 424(a) of the Code and/or Section 409A of the Code, as applicable.
(c)    The substitution by the successor or acquiring entity in such Corporate
Transaction (or by its parents, if any) of equivalent awards with substantially
the same terms for such outstanding Awards (except that the exercise price and
the number and nature of shares issuable upon exercise of any such option or
stock appreciation right, or any award that is subject to Section 409A of the
Code, will be adjusted appropriately pursuant to Section 424(a) of the Code
and/or Section 409A of the Code, as applicable).
(d)    The full or partial acceleration of exercisability or vesting and
accelerated expiration of an outstanding Award and lapse of the Company’s right
to repurchase or re-acquire shares acquired under an Award or lapse of
forfeiture rights with respect to shares acquired under an Award.
(e)    The settlement of the full value of such outstanding Award (whether or
not then vested or exercisable) in cash, cash equivalents, or securities of the
successor entity (or its parent, if any) with a FMV equal to the required
amount, followed by the cancellation of such Awards; provided however, that such
Award may be cancelled if such Award has no value, as determined by the
Committee, in its discretion. Subject to Section 409A of the Code, such payment
may be made in installments and may be deferred until the date or dates the
Award would have become exercisable or vested. Such payment may be subject to
vesting based on the Participant’s continued service, provided that the vesting
schedule shall not be less favorable to the Participant than the schedule under
which the Award would have become vested or exercisable. For purposes of this
Section 21.1(e), the FMV of any security shall be determined without regard to
any vesting conditions that may apply to such security.
(f)    The cancellation of outstanding Awards in exchange for no consideration.
The Board shall have full power and authority to assign the Company’s right to
repurchase or re-acquire or forfeiture rights to such successor or acquiring
corporation. In addition, in the event such successor or acquiring corporation
(if any) refuses to assume, convert, replace or substitute Awards, as provided
above, pursuant to a Corporate Transaction, the Committee will notify the
Participant in writing or electronically that such Award will be exercisable for
a period of time determined by the Committee in its sole discretion, and such
Award will terminate upon the expiration of such period. Awards need not be
treated similarly in a Corporate Transaction.
21.2.    Assumption of Awards by the Company. The Company, from time to time,
also may substitute or assume outstanding awards granted by another company,
whether in connection with an acquisition of such other company or otherwise, by
either; (a) granting an Award under this Plan in substitution of such other
company’s award; or (b) assuming such award as if it had been granted under this
Plan if the terms of such assumed award could be applied to an Award granted
under this Plan. Such substitution or assumption will be permissible if the
holder of the substituted or assumed award would have been eligible to be
granted an Award under this Plan if the other company had applied the rules of
this Plan to such grant. In the event the Company assumes an award granted by
another company, the terms and conditions of such award will remain unchanged
(except that the Purchase Price or the Exercise Price, as the case may be, and
the number and nature of Shares issuable upon exercise or settlement of any such
Award will be adjusted appropriately pursuant to Section 424(a) of the Code
and/or Section 409A of the Code, as applicable). In the event the Company elects
to grant a new Option in substitution rather than assuming an existing option,
such new Option may be granted with a similarly adjusted Exercise Price.
Substitute Awards shall not be deducted from the number of Shares authorized for
grant under the Plan or authorized for grant to a Participant in a calendar
year.
21.3.    Non-Employee Directors’ Awards. Notwithstanding any provision to the
contrary herein, in the event of a Corporate Transaction, the vesting of all
Awards granted to Non-Employee Directors shall accelerate and such Awards shall
become exercisable (as applicable) in full prior to the consummation of such
event at such times and on such conditions as the Committee determines.
22.    ADOPTION AND STOCKHOLDER APPROVAL. This Plan shall be submitted for the
approval of the Company’s stockholders, consistent with applicable laws, within
twelve (12) months before or after the date this Plan is adopted by the Board.
23.    TERM OF PLAN/GOVERNING LAW. Unless earlier terminated as provided herein,
this Plan will become effective on the Effective Date and will terminate ten
(10) years from the date this Plan is adopted by the Board. This Plan and all
Awards granted hereunder shall be governed by and construed in accordance with
the laws of the State of Delaware (excluding its conflict of law rules).
24.    AMENDMENT OR TERMINATION OF PLAN. The Board may at any time terminate or
amend this Plan in any respect, including, without limitation, amendment of any
form of Award Agreement or instrument to be executed pursuant to this Plan;
provided, however, that the Board will not, without the approval of the
stockholders of the Company, amend this Plan in any manner that requires such
stockholder approval; provided further, that a Participant’s Award shall be
governed by the version of this Plan then in effect at the time such Award was
granted. No termination or amendment of the Plan shall affect any
then-outstanding Award unless expressly provided by the Committee; in any event,
no termination or amendment of the Plan or any outstanding Award may adversely
affect any then outstanding Award without the consent of the Participant, unless
such termination or amendment is necessary to comply with applicable law,
regulation or rule.
25.    NON-EXCLUSIVITY OF THE PLAN. Neither the adoption of this Plan by the
Board, the submission of this Plan to the stockholders of the Company for
approval, nor any provision of this Plan will be construed as creating any
limitations on the power of the Board to adopt such additional compensation
arrangements as it may deem desirable, including, without limitation, the
granting of stock options and other equity awards and bonuses otherwise than
under this Plan, and such arrangements may be either generally applicable or
applicable only in specific cases.
26.    INSIDER TRADING POLICY. Each Participant who receives an Award shall
comply with any policy adopted by the Company from time to time covering
transactions in the Company’s securities by Employees, officers and/or directors
of the Company, as well as with any applicable insider trading or market abuse
laws to which the Participant may be subject.
27.    ALL AWARDS SUBJECT TO COMPANY CLAWBACK OR RECOUPMENT POLICY. All Awards
shall, subject to applicable law, be subject to clawback or recoupment pursuant
to any compensation clawback or recoupment policy adopted by the Board or the
Committee or required by law during the term of Participant’s employment or
other service with the Company that is applicable to executive officers,
employees, directors or other service providers of the Company, and in addition
to any other remedies available under such policy and applicable law, may
require the cancelation of outstanding Awards and the recoupment of any gains
realized with respect to Awards.



NOTICE OF STOCK OPTION GRANT
(GLOBAL)
SONOS, INC.
2018 EQUITY INCENTIVE PLAN
GRANT NUMBER: _________
Unless otherwise defined herein, the terms defined in the Sonos, Inc. (the
“Company”), 2018 Equity Incentive Plan (the “Plan”) shall have the same meanings
in this Notice of Stock Option Grant (the “Notice of Grant”) and the attached
Stock Option Agreement, including the International Supplement attached hereto
(the “Supplement”), which is generally applicable to you if you live or work
outside the United States, and any special terms and conditions for your country
set forth therein (collectively, the “Option Agreement”). You have been granted
an Option to purchase shares of Common Stock of the Company under the Plan
subject to the terms and conditions of the Plan, this Notice of Grant and the
Option Agreement.
Name:
   
Address:
   
Number of Shares:
   
Exercise Price Per Share:
   
Date of Grant:
   
Vesting Commencement Date:
   
Type of Option:
   
Expiration Date:
_________; this Option expires earlier if your Service terminates earlier, as
described in the Option Agreement.
Vesting Schedule:
 
Vesting Acceleration:
 



This Notice of Grant may be executed and delivered electronically, whether via
the Company’s intranet or the Internet site of a third party or via email or any
other means of electronic delivery specified by the Company. You acknowledge
that the vesting of the Shares pursuant to this Notice of Grant is earned only
by continuing Service, but you understand that your employment or consulting
relationship with the Company or a Parent, Subsidiary or Affiliate is for an
unspecified duration, can be terminated at any time, and that nothing in this
Notice of Grant, the Option Agreement or the Plan changes the nature of that
relationship. By accepting this Option, you and the Company agree that this
Option is granted under and governed by the terms and conditions of the Plan,
this Notice of Grant and the Option Agreement. By accepting this Option, you
consent to the electronic delivery and acceptance as further set forth in the
Option Agreement.





STOCK OPTION AGREEMENT
SONOS, INC.
2018 EQUITY INCENTIVE PLAN
You have been granted an Option by Sonos, Inc. (the “Company”), under the
2018 Equity Incentive Plan (the “Plan”) to purchase Shares (the “Option”),
subject to the terms, restrictions and conditions of the Plan, the Notice of
Stock Option Grant (the “Notice of Grant”) and this Stock Option Agreement,
including the Supplement, which is generally applicable to you if you live or
work outside the United States, and any special terms and conditions for your
country set forth therein (collectively, the “Agreement”).
1.    Grant of Option. You have been granted the Option for the number of Shares
set forth in the Notice of Grant at the Exercise Price per Share set forth in
the Notice of Grant. In the event of a conflict between the terms and conditions
of the Plan and the terms and conditions of this Agreement, the terms and
conditions of the Plan shall prevail.
If you are a U.S. taxpayer and the Option is designated in the Notice of Grant
as an Incentive Stock Option (“ISO”), this Option is intended to qualify as an
Incentive Stock Option under Section 422 of the Code. However, if this Option is
intended to be an ISO, to the extent that it exceeds the $100,000 limit under
Code Section 422(d), it shall be treated as a Nonqualified Stock Option (“NSO”).
2.    Termination.
(a)    General Rule. If your Service terminates for any reason except death or
Disability, then this Option will expire at the close of business at Company
headquarters on the date three months after your termination of Service (subject
to the expiration detailed in Section 6).
You acknowledge and agree that the vesting schedule set forth in the Notice of
Grant may change prospectively in the event that your service status changes
between full and part‑time status in accordance with Company policies relating
to work schedules and vesting of awards. You acknowledge that the vesting of the
Shares pursuant to this Agreement is earned only by continuing Service.
(b)    Death; Disability. If you die before your Service terminates or you die
within three months of your termination of Service, then this Option will expire
at the close of business at Company headquarters on the date 12 months after the
date of death (subject to the expiration detailed in Section 6). If your Service
terminates because of your Disability, then this Option will expire at the close
of business at Company headquarters on the date 12 months after your termination
date (subject to the expiration detailed in Section 6).
(c)    Termination Date. For purposes of this Option, your Service will be
considered terminated as of the date you are no longer actively providing
services to the Company or a Parent, Subsidiary or Affiliate (regardless of the
reason for such termination and whether or not later found to be invalid or in
breach of labor laws in the jurisdiction where you are employed or engaged or
the terms of your employment or consulting agreement, if any), and your period
of Service will not include any contractual notice period or any period of
“garden leave” or similar period mandated under labor laws in the jurisdiction
where you are employed or engaged or the terms of your employment or consulting
agreement, if any. The Committee shall have the exclusive discretion to
determine when you are no longer actively providing services for purposes of
this Option (including whether you may still be considered to be providing
services while on a leave of absence).
(d)    No Notice. You are responsible for keeping track of these exercise
periods following your termination of Service for any reason. The Company will
not provide further notice of such periods. In no event shall this Option be
exercised later than the Expiration Date set forth in the Notice of Grant.
3.    Exercise of Option.
(a)    Right to Exercise. This Option is exercisable during its term in
accordance with the vesting schedule set forth in the Notice of Grant and the
applicable provisions of the Plan and this Agreement. In the event of your
death, Disability, or other cessation of Service, the exercisability of the
Option is governed by the applicable provisions of the Plan, the Notice of Grant
and this Agreement. This Option may not be exercised for a fraction of a Share.
(b)    Method of Exercise. This Option is exercisable by delivery of an exercise
notice in a form specified by the Company (the “Exercise Notice”), which shall
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice shall be delivered in person, by
mail, via electronic mail or by other authorized method to the Secretary of the
Company or other person designated by the Company. The Exercise Notice shall be
accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares. This Option shall be deemed to be exercised upon receipt by the Company
of a fully executed Exercise Notice accompanied by the aggregate Exercise Price
and any applicable withholding of Tax‑Related Items as detailed in Section 8
below.
4.    Method of Payment. Payment of the aggregate Exercise Price shall be by any
of the following, or a combination thereof, at your election:
(a)    your personal check, wire transfer, or a cashier’s check;
(b)    for U.S. taxpayers only: certificates for shares of Company stock that
you own, along with any forms needed to effect a transfer of those shares to the
Company; the value of the shares, determined as of the effective date of the
Option exercise, will be applied to the Exercise Price. Instead of surrendering
shares of Company stock, you may attest to the ownership of those shares on a
form provided by the Company and have the same number of shares subtracted from
the Exercised Shares issued to you. However, you may not surrender, or attest to
the ownership of, shares of Company stock in payment of the Exercise Price of
your Option if your action would cause the Company to recognize compensation
expense (or additional compensation expense) with respect to this Option for
financial reporting purposes;
(c)    cashless exercise through irrevocable directions to a securities broker
approved by the Company to sell all or part of the Exercised Shares and to
deliver to the Company from the sale proceeds an amount sufficient to pay the
Exercise Price and any withholding of Tax-Related Items. The balance of the sale
proceeds, if any, will be delivered to you. The directions must be given by
signing a special notice of exercise form provided by the Company; or
(d)    other method authorized by the Company.
5.    Non-Transferability of Option. In general, except as provided below, only
you may exercise this Option prior to your death. You may not transfer or assign
this Option, except as provided below. For instance, you may not sell this
Option or use it as security for a loan. If you attempt to do any of these
things, this Option will immediately become invalid.
However, if you are a U.S. taxpayer, you may dispose of this Option in your will
or in a beneficiary designation. If you are a U.S. taxpayer and this Option is
designated as a NSO in the Notice of Grant, then the Committee may, in its sole
discretion, allow you to transfer vested Shares subject to this Option (whether
exercised or unexercised) as a gift to one or more family members. For purposes
of this Agreement, “family member” means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law (including adoptive relationships), any individual sharing your
household (other than a tenant or employee), a trust in which one or more of
these individuals have more than 50% of the beneficial interest, a foundation in
which you or one or more of these persons control the management of assets, and
any entity in which you or one or more of these persons own more than 50% of the
voting interest. The Committee will allow you to transfer this Option only if
both you and the transferee(s) execute the forms prescribed by the Committee,
which include the consent of the transferee(s) to be bound by this Agreement.
This Option may not be transferred in any manner other than by will or by the
laws of descent or distribution or court order and may be exercised during the
lifetime of you only by you, your guardian, or legal representative, as
permitted in the Plan and applicable local laws. The terms of the Plan and this
Agreement shall be binding upon the executors, administrators, heirs, successors
and assigns of you.
6.    Term of Option. This Option shall in any event expire on the expiration
date set forth in the Notice of Grant, which date is ten years after the grant
date (five years after the grant date if this Option is designated as an ISO in
the Notice of Grant and Section 5.3 of the Plan applies).
7.    Tax Obligations. You should consult a tax adviser for tax obligations
relating to this Option in the jurisdiction in which you are subject to tax. YOU
SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE
SHARES.
(a)    Exercising the Option. You will not be allowed to exercise this Option
unless you make arrangements acceptable to the Company to pay any withholding of
Tax‑Related Items.
(b)    Notice of Disqualifying Disposition of ISO Shares. If you sell or
otherwise dispose of any of the Shares acquired pursuant to an ISO on or before
the later of (i) two years after the grant date, or (ii) one year after the
exercise date, you shall immediately notify the Company in writing of such
disposition. You agree that you may be subject to income tax withholding by the
Company on the compensation income recognized from such early disposition of ISO
Shares by payment in cash or out of the current compensation paid to you.
8.    Responsibility for Taxes. Regardless of any action the Company or, if
different, your actual employer (the “Employer”) takes with respect to any or
all income tax, social insurance contributions, payroll tax, fringe benefits
tax, payment on account or other tax-related withholding (“Tax-Related Items”),
you acknowledge that the ultimate liability for all Tax‑Related Items legally
due by you is and remains your responsibility and that the Company and/or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax‑Related Items in connection with any aspect of this Option, including
the grant, vesting or exercise of this Option, the subsequent sale of Shares
acquired pursuant to such exercise and the receipt of any dividends; and (2) do
not commit to structure the terms of the grant or any aspect of this Option to
reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result. You acknowledge that if you are subject to Tax-Related
Items in more than one jurisdiction, the Company and/or the Employer may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
Prior to exercise of the Option, you shall pay or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all Tax-Related Item
withholding and payment on account obligations of the Company and/or the
Employer. In this regard, you authorize the Company and/or the Employer, and
their respective agents, to withhold taxes from the proceeds of the sale of the
Shares, through a mandatory sale arranged by the Company (on your behalf and
pursuant to this authorization).
If any amount of Tax-Related Items that the Company or the Employer may be
required to withhold as a result of your participation in the Plan or your
purchase of Shares cannot be satisfied by the means previously described, then
you authorize the Company or the Employer, and their respective agents, at their
discretion, to withhold all applicable Tax-Related Items legally payable by you,
if permissible under local law, from your wages or other cash compensation paid
to you by the Company and/or the Employer. With the Company’s consent, you may
request alternative withholding arrangements, which may also include, if
permissible under local law, (a) withholding Shares that otherwise would be
issued to you when you exercise this Option, provided that the Company only
withholds the amount of Shares necessary to satisfy the minimum statutory
withholding amount, (b) having the Company withhold taxes from the proceeds of
the sale of the Shares through a voluntary sale arranged by the Company,
(c) your payment of a cash amount or (d) any other arrangement approved by the
Company; all under such rules as may be established by the Committee and in
compliance with the Company’s Insider Trading Policy and 10b5-1 Trading Plan
Policy, if applicable; provided, however, that if you are a Section 16 officer
of the Company under the Exchange Act, then the Committee (as constituted in
accordance with Rule 16b-3 under the Exchange Act) shall establish the method of
withholding prior to the taxable or withholding event. The Fair Market Value of
these Shares, determined as of the effective date of the Option exercise, will
be applied as a credit against the Tax-Related Items.
Depending on the withholding method, the Company may withhold or account for
Tax‑Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, as
determined in the sole discretion of the Company or the Employer. In any case,
you will not receive a refund from the Company of any over-withheld amount in
cash and will have no entitlement to the Shares equivalent. If the obligation
for Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
you are deemed to have been issued the full number of Shares subject to the
vested Shares, notwithstanding that a number of the Shares are held back solely
for the purpose of paying the Tax-Related Items. You acknowledge that the
Company has no obligation to deliver Shares to you until you have satisfied the
obligations in connection with the Tax-Related Items as described in this
Section.
9.    Nature of Grant. In accepting this Option, you acknowledge, understand and
agree that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, suspended or terminated by the Company at any
time, to the extent permitted by the Plan;
(b)    the grant of this Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of stock options, or
benefits in lieu of stock options, even if stock options have been granted in
the past;
(c)    all decisions with respect to future stock options or other grants, if
any, will be at the sole discretion of the Company;
(d)    you are voluntarily participating in the Plan;
(e)    this Option and any Shares acquired under the Plan, and the income and
value of same, are not intended to replace any pension rights or compensation;
(f)    this Option and any Shares acquired under the Plan, and the income and
value of same, are not part of normal or expected compensation for purpose of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement
benefits or payments or welfare benefits or similar payments;
(g)    unless otherwise agreed with the Company, this Option and any Shares
acquired under the Plan, and the income and value of same, are not granted as
consideration for, or in connection with, any Service you may provide as a
director of any Parent, Subsidiary or Affiliate;
(h)    the future value of the Shares underlying this Option is unknown,
indeterminable, and cannot be predicted with certainty;
(i)    if the underlying Shares do not increase in value, this Option will have
no value;
(j)    if you exercise this Option and acquire Shares, the value of such Shares
may increase or decrease in value, even below the Exercise Price;
(k)    no claim or entitlement to compensation or damages shall arise from
forfeiture of this Option resulting from the termination of your Service (for
any reason whatsoever, whether or not later found to be invalid or in breach of
labor laws in the jurisdiction where you are employed or engaged or the terms of
your employment or service agreement, if any), and in consideration of the grant
of this Option to which you are otherwise not entitled, you irrevocably agree
never to institute any claim against the Company, the Employer or any Parent,
Subsidiary or Affiliate, waive your ability, if any, to bring any such claim,
and release the Company, the Employer or any Parent, Subsidiary or Affiliate
from any such claim; if, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the
Plan, you shall be deemed irrevocably to have agreed not to pursue such claim
and agree to execute any and all documents necessary to request dismissal or
withdrawal of such claim; and
(l)    if you are providing Service outside the United States, neither the
Employer, the Company nor any Parent, Subsidiary or Affiliate shall be liable
for any foreign exchange rate fluctuation between your local currency and the
United States Dollar that may affect the value of this Option or of any amounts
due to you pursuant to the exercise of this Option or the subsequent sale of any
Shares acquired upon exercise.
10.    Acknowledgement. The Company and you agree that this Option is granted
under and governed by the Notice of Grant, this Agreement and the provisions of
the Plan (incorporated herein by reference). You: (i) acknowledge receipt of a
copy of the Plan prospectus, (ii) represent that you have carefully read and are
familiar with the provisions in the grant documents, and (iii) hereby accept
this Option subject to all of the terms and conditions set forth in this
Agreement and those set forth in the Plan and the Notice of Grant. You hereby
agree to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions relating to the Plan, the
Notice of Grant and this Agreement.
11.    Consent to Electronic Delivery and Acceptance of All Plan Documents and
Disclosures. By your acceptance of this Option, you consent to the electronic
delivery of the Notice of Grant, this Agreement, account statements, Plan
prospectuses required by the SEC, U.S. financial reports of the Company, and all
other documents that the Company is required to deliver to its stockholders
(including, without limitation, annual reports and proxy statements) or other
communications or information related to this Option. Electronic delivery may
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other delivery determined at the Company’s discretion. You
acknowledge that you may receive from the Company a paper copy of any documents
delivered electronically at no cost if you contact the Company by telephone,
through a postal service or electronic mail at sonos‑stockadmin@sonos.com. You
further acknowledge that you will be provided with a paper copy of any documents
delivered electronically if electronic delivery fails; similarly, you understand
that you must provide on request to the Company or any designated third party a
paper copy of any documents delivered electronically if electronic delivery
fails. You agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company. Also, you understand that your consent may be revoked or changed,
including any change in the electronic mail address to which documents are
delivered (if you have provided an electronic mail address), at any time by
notifying the Company of such revised or revoked consent by telephone, postal
service or electronic mail at sonos-stockadmin@sonos.com. Finally, you
understand that you are not required to consent to electronic delivery.
12.    Compliance with Laws and Regulations. The exercise of this Option will be
subject to and conditioned upon compliance by the Company and you with all
applicable state, federal and foreign laws and regulations and with all
applicable requirements of any stock exchange or automated quotation system on
which the Company’s Common Stock may be listed or quoted at the time of such
issuance or transfer, which compliance the Company shall, in its absolute
discretion, deem necessary or advisable. You understand that the Company is
under no obligation to register or qualify the Common Stock with any state,
federal or foreign securities commission or to seek approval or clearance from
any governmental authority for the issuance or sale of the Shares. Further, you
agree that the Company shall have unilateral authority to amend the Plan and
this Agreement without your consent to the extent necessary to comply with
securities or other laws applicable to issuance of Shares. Finally, the Shares
issued pursuant to this Agreement shall be endorsed with appropriate legends, if
any, determined by the Company.
13.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.
14.    Governing Law; Venue. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts of law. For purposes
of litigating any dispute that may arise directly or indirectly from the Plan,
the Notice of Grant and this Agreement, the parties hereby submit and consent to
litigation in the exclusive jurisdiction of the State of California and agree
that any such litigation shall be conducted only in the courts of California in
Santa Barbara County, California, or the federal courts of the United States for
the Southern District of California and no other courts.
15.    Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms.
16.    No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent, Subsidiary or Affiliate of the Company, to terminate your Service, for
any reason, with or without Cause.
17.    Adjustment. In the event of a stock split, a stock dividend or a similar
change in Company stock, the number of Shares covered by this Option and the
Exercise Price per Share may be adjusted pursuant to the Plan.
18.    Lock-Up Agreement. In connection with the initial public offering of the
Company’s securities and upon request of the Company or the underwriters
managing any underwritten offering of the Company’s securities, you hereby agree
not to sell, make any short sale of, loan, grant any option for the purchase of,
or otherwise dispose of any securities of the Company however and whenever
acquired (other than those included in the registration), except pursuant to a
transfer for no consideration in accordance with Section 5 above, without the
prior written consent of the Company or such underwriters, as the case may be,
for such period of time (not to exceed one hundred eighty (180) days) from the
effective date of such registration as may be requested by the Company or such
managing underwriters and to execute an agreement reflecting the foregoing as
may be requested by the underwriters at the time of the public offering;
provided however that, if during the last seventeen (17) days of the restricted
period the Company issues an earnings release or material news or a material
event relating to the Company occurs, or prior to the expiration of the
restricted period the Company announces that it will release earnings results
during the sixteen (16)‑day period beginning on the last day of the restricted
period, then, upon the request of the managing underwriter, to the extent
required by any FINRA rules, the restrictions imposed by this Section shall
continue to apply until the end of the third trading day following the
expiration of the fifteen (15)‑day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event. In no
event will the restricted period extend beyond two hundred sixteen (216) days
after the effective date of the registration statement.
19.    Award Subject to Company Clawback or Recoupment. To the extent permitted
by applicable law, the Option shall be subject to clawback or recoupment
pursuant to any clawback or recoupment policy adopted by the Board or required
by law during the term of your employment or other Service that is applicable to
you. In addition to any other remedies available under such policy, applicable
law may require the cancellation of your Option (whether vested or unvested) and
the recoupment of any gains realized with respect to your Option.
20.    Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice of Grant constitute the entire agreement and understanding of the parties
relating to the subject matter herein and supersede all prior discussions
between them. Any prior agreements, commitments or negotiations concerning this
Option are superseded. No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement, shall be effective unless in
writing and signed by the parties to this Agreement. The failure by either party
to enforce any rights under this Agreement shall not be construed as a waiver of
any rights of such party.
21.    Insider Trading Restrictions/Market Abuse Laws. You acknowledge that you
may be subject to insider trading restrictions and/or market abuse laws, which
may affect your ability to acquire or sell the Shares or rights to Shares under
the Plan during such times as you are considered to have “inside information”
regarding the Company (as defined by the laws in your country). Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy. You acknowledge that it is your responsibility to comply with any
applicable restrictions, and you are advised to speak to your personal advisor
on this matter.
22.    Language. If you have received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
23.    International Supplement. Notwithstanding any provisions in this
Agreement, this Option shall be subject to the Supplement if you live or work
outside the United States, including any special terms and conditions set forth
therein for your country. Moreover, if you relocate to a country other than the
United States, then the Supplement, including the special terms and conditions
for such country, will apply to you to the extent the Company determines that
the application of such terms and conditions is necessary or advisable for legal
or administrative reasons. The Supplement constitutes part of this Agreement.
24.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on your participation in the Plan, on this Option and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable for legal or administrative reasons, and to require
you to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.
25.    Waiver. You acknowledge that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by you or any
other Participant.
BY ACCEPTING THIS OPTION, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.





NOTICE OF RESTRICTED STOCK UNIT AWARD
(GLOBAL)
SONOS, INC.
2018 EQUITY INCENTIVE PLAN
GRANT NUMBER: ______
Unless otherwise defined herein, the terms defined in the Sonos, Inc. (the
“Company”), 2018 Equity Incentive Plan (the “Plan”) shall have the same meanings
in this Notice of Restricted Stock Unit Award (the “Notice”) and the attached
Award Agreement, including the International Supplement attached hereto (the
“Supplement”), which is generally applicable to you if you live or work outside
the United States, and any special terms and conditions for your country set
forth therein (collectively, the “RSU Agreement”). You (“you”) have been granted
an award of Restricted Stock Units (“RSUs”) under the Plan subject to the terms
and conditions of the Plan, this Notice and the attached RSU Agreement.
Name:
 
Address:
 
Number of RSUs:
 
Date of Grant:
 
Vesting Commencement Date:
 
Expiration Date:
The earlier to occur of: (a) the settlement of all vested RSUs granted hereunder
and (b) the tenth anniversary of the Date of Grant. The RSUs expire earlier if
your Service terminates earlier, as described in the RSU Agreement.
Vesting Dates:
 
Vesting Schedule:
 
Vesting Acceleration:
[Notwithstanding the foregoing and anything contrary in the RSU Agreement or the
Plan, if your Service is terminated by the Company or a successor corporation as
a result of an Involuntary Termination (as defined below) within the period of
time commencing two months prior to a Corporate Transaction (as defined below)
and ending 12 months following a Corporate Transaction, you shall also fully
vest in the Accelerated RSUs (as defined below).
 
“Involuntary Termination” means, without your express written consent, any of
the following: (a) your resignation following (i) a significant reduction of
your duties, position or responsibilities relative to your duties, position or
responsibilities in effect immediately prior to such reduction; (ii) a material
reduction by the Company of your base salary, as in effect immediately prior to
such reduction; and/or (iii) your relocation by the Company to a facility or a
location more than fifty (50) miles from your current location; or (b) any
termination of your Service by the Company other than for Cause (as defined
below); in either of the foregoing cases, provided that such resignation or
termination constitutes a “separation from service” within the meaning of
Section 409A of the Code and the Treasury regulations promulgated thereunder.
 
“Cause” means any of the following: (i) any act of personal dishonesty, taken by
you in connection with your responsibilities as a service provider of the
Company, which is intended to result in your personal enrichment, (ii) your
conviction of, or plea of nolo contendere to, a felony, (iii) any act by you
that constitutes material misconduct and is injurious to the Company, or
(iv) continued violations by you of your obligations to the Company.
 
“Accelerated RSUs” means 100% of the then-unvested RSUs.
 
Notwithstanding anything contrary in the RSU Agreement or the Plan, if you are
subject to an Involuntary Termination prior to a Corporate Transaction, your
then-unvested RSUs shall remain outstanding for two months but shall not
continue vesting following such Involuntary Termination to the minimum extent
necessary to permit the vesting acceleration described above.]



This Grant Notice may be executed and delivered electronically, whether via the
Company’s intranet or the Internet site of a third party or via email or any
other means of electronic delivery specified by the Company. You acknowledge
that the vesting of the RSUs pursuant to this Notice is earned only by
continuing Service, but you understand that your employment or consulting
relationship with the Company or a Parent, Subsidiary or Affiliate is for an
unspecified duration, can be terminated at any time, and that nothing in this
Notice of Grant, the RSU Agreement or the Plan changes the nature of that
relationship. By accepting this award, you and the Company agree that this award
is granted under and governed by the terms and conditions of the Plan, this
Notice and the RSU Agreement. By accepting this award of RSUs, you consent to
the electronic delivery and acceptance as further set forth in the RSU
Agreement.

RESTRICTED STOCK UNIT AGREEMENT
SONOS, INC.
2018 EQUITY INCENTIVE PLAN
You have been granted Restricted Stock Units (“RSUs”) by Sonos, Inc. (the
“Company”), subject to the terms, restrictions and conditions of the Plan, the
Notice of Restricted Stock Unit Award (the “Notice”) and this Restricted Stock
Unit Agreement, including the Supplement, which is generally applicable to you
if you live or work outside the United States, and any special terms and
conditions for your country set forth therein (collectively, this “RSU
Agreement”).
1.    Nature of Grant. In accepting this award of RSUs, you acknowledge,
understand and agree that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
(b)    the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future awards of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;
(c)    all decisions with respect to future RSUs or other grants, if any, will
be at the sole discretion of the Company;
(d)    you are voluntarily participating in the Plan;
(e)    the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not intended to replace any pension rights or compensation;
(f)    the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
(g)    unless otherwise agreed with the Company, the RSUs and any Shares
acquired under the Plan, and the income and value of same, are not granted as
consideration for, or in connection with, any service you may provide as a
director of the Company, or a Parent or Subsidiary of the Company;
(h)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(i)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from the termination of your Service (for any
reason whatsoever whether or not later found to be invalid or in breach of labor
laws in the jurisdiction where you are providing Service or the terms of your
employment or service agreement, if any), and in consideration of the grant of
the RSUs to which you are otherwise not entitled, you irrevocably agree never to
institute any claim against the Company, the Employer (as defined below), or any
other Parent or Subsidiary of the Company, waive your ability, if any, to bring
any such claim, and release the Company, the Employer and its Parent or
Subsidiaries from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, you shall be deemed irrevocably to have agreed not to pursue such
claim and agree to execute any and all documents necessary to request dismissal
or withdrawal of such claim; and
(j)    the following provisions apply only if you are providing Service outside
the United States:
(i)    the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not part of normal or expected compensation or salary for any purpose;
and
(ii)    neither the Company, the Employer nor any Parent or Subsidiary of the
Company shall be liable for any foreign exchange rate fluctuation between your
local currency and the United States Dollar that may affect the value of the
RSUs or the subsequent sale of any Shares acquired upon settlement.
2.    Settlement. Settlement of RSUs shall be made, in any case, on or before
March 15 of the calendar year following the calendar year of the applicable date
of vesting under the vesting schedule set forth in the Notice. Settlement of
RSUs shall be in Shares. Settlement means the delivery to you of the Shares
vested under the RSUs. Fractional Shares will not be issued.
3.    No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, you shall have no ownership of the Shares allocated
to the RSUs and shall have no right to dividends or to vote such Shares.
4.    Dividend Equivalents. Dividend equivalents, if any, shall not be credited
to you, except as otherwise permitted by the Committee.
5.    No Transfer. RSUs may not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of in any manner other than by will or by
the laws of descent or distribution or court order or unless otherwise permitted
by the Committee on a case-by-case basis.
6.    Termination. If your Service terminates for any reason, all unvested RSUs
shall be forfeited to the Company forthwith, and all rights you have to such
RSUs shall immediately terminate, without payment of any consideration to you.
For purposes of this award of RSUs, your Service will be considered terminated
as of the date you are no longer providing Service (regardless of the reason for
such termination and whether or not later found to be invalid or in breach of
labor laws in the jurisdiction where you are employed or the terms of your
employment or service agreement, if any) and will not be extended by any notice
period mandated under local employment laws (e.g., Service would not include a
period of “garden leave” or similar period). In case of any dispute as to
whether your termination of Service has occurred, the Committee shall have sole
discretion to determine whether such termination has occurred (including whether
you may still be considered to be providing Services while on a leave of
absence) and the effective date of such termination.
7.    Tax Consequences. You acknowledge that there will be certain consequences
with regard to income tax, national or social insurance contributions, payroll
tax, fringe benefits tax, payment on account or other tax-related items
(“Tax-Related Items”) upon settlement of the RSUs or disposition of the Shares,
if any, received in connection therewith, and you should consult a tax adviser
regarding your tax obligations prior to such settlement or disposition in the
jurisdiction where you are subject to tax.
8.    Responsibility for Taxes. Regardless of any action the Company or, if
different, your actual employer (the “Employer”) takes with respect to any or
all Tax-Related Items withholding or required deductions, you acknowledge that
the ultimate liability for all Tax-Related Items legally due by you is and
remains your responsibility and that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the award, including the grant, vesting or
settlement of the RSUs, the subsequent sale of Shares acquired pursuant to such
settlement and the receipt of any dividends; and (2) do not commit to structure
the terms of the award or any aspect of the RSUs to reduce or eliminate your
liability for Tax-Related Items or achieve any particular tax result. You
acknowledge that if you are subject to Tax-Related Items in more than one
jurisdiction, the Company and/or the Employer may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
You acknowledge that the Company’s obligation to issue or deliver Shares shall
be subject to your satisfaction of all Company and/or Employer withholding
obligations for Tax-Related Items that arise as a result of this Award and the
vesting and/or settlement of the RSUs that are subject to this Award. In this
regard, you authorize the Company and/or the Employer, and their respective
agents, to withhold Shares that otherwise would be issued to you upon settlement
of the RSUs to satisfy the Company and/or the Employer’s tax withholding
obligations. You acknowledge that you will not receive a refund in cash or
Shares from the Company and/or the Employer with respect to any withheld Shares,
whose value exceeds the Company and/or the Employer’s withholding obligations
for Tax-Related Items, and that the Company and/or the Employer will include
such excess amount in the taxes that the Company will pay to the applicable tax
authorities on your behalf. You must pay to the Company and/or the Employer any
amount of the Tax-Related Items that the Company and/or the Employer may be
required to withhold that cannot be satisfied through share withholding. For tax
purposes, you are deemed to have been issued the full number of Shares subject
to the vested RSUs, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items. You acknowledge that the
Company has no obligation to deliver Shares to you until you have satisfied the
obligations in connection with the Tax-Related Items as described in this
Section 8.
9.    Acknowledgement. The Company and you agree that the RSUs are granted under
and governed by the Notice, this RSU Agreement and the provisions of the Plan.
You: (i) acknowledge receipt of a copy of the Plan prospectus, (ii) represent
that you have carefully read and are familiar with the provisions in the grant
documents, and (iii) hereby accept the RSUs subject to all of the terms and
conditions set forth in this RSU Agreement and those set forth in the Notice.
You hereby agree to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions relating to the Plan, the
Notice and this RSU Agreement.
10.    Entire Agreement; Enforcement of Rights. This RSU Agreement, the Plan and
the Notice constitute the entire agreement and understanding of the parties
relating to the subject matter herein and supersede all prior discussions
between them. Any prior agreements, commitments or negotiations concerning the
purchase of the Shares hereunder are superseded. No modification of or amendment
to this RSU Agreement, nor any waiver of any rights under this RSU Agreement,
shall be effective unless in writing and signed by the parties to this RSU
Agreement. The failure by either party to enforce any rights under this RSU
Agreement shall not be construed as a waiver of any rights of such party.
11.    Compliance with Laws and Regulations. The issuance of Shares will be
subject to and conditioned upon compliance by the Company and you with all
applicable state, federal and foreign laws and regulations and with all
applicable requirements of any stock exchange or automated quotation system on
which the Company’s Common Stock may be listed or quoted at the time of such
issuance or transfer, which compliance the Company shall, in its absolute
discretion, deem necessary or advisable. You understand that the Company is
under no obligation to register or qualify the Common Stock with any state,
federal or foreign securities commission or to seek approval or clearance from
any governmental authority for the issuance or sale of the Shares. Further, you
agree that the Company shall have unilateral authority to amend the Plan and
this RSU Agreement without your consent to the extent necessary to comply with
securities or other laws applicable to issuance of Shares. Finally, the Shares
issued pursuant to this RSU Agreement shall be endorsed with appropriate
legends, if any, determined by the Company.
12.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.
13.    Governing Law; Venue. This RSU Agreement, all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts of law. For purposes
of litigating any dispute that may arise directly or indirectly from the Plan,
the Notice and this RSU Agreement, the parties hereby submit and consent to
litigation in the exclusive jurisdiction of the State of California and agree
that any such litigation shall be conducted only in the courts of California in
Santa Barbara County, California, or the federal courts of the United States for
the Southern District of California and no other courts.
14.    Severability. If one or more provisions of this RSU Agreement are held to
be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this RSU Agreement, (ii) the balance of this
RSU Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this RSU Agreement shall be enforceable in accordance with
its terms.
15.    No Rights as Employee, Director or Consultant. Nothing in this RSU
Agreement shall affect in any manner whatsoever the right or power of the
Company, or a Parent or Subsidiary of the Company, to terminate your Service,
for any reason, with or without Cause.
16.    Consent to Electronic Delivery and Acceptance of All Plan Documents and
Disclosures. By your acceptance of this award of RSUs, you consent to the
electronic delivery of the Notice, this RSU Agreement, the Plan, account
statements, Plan prospectuses required by the SEC, U.S. financial reports of the
Company, and all other documents that the Company is required to deliver to its
stockholders (including, without limitation, annual reports and proxy
statements) or other communications or information related to the RSUs.
Electronic delivery may include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other delivery determined at the
Company’s discretion. You acknowledge that you may receive from the Company a
paper copy of any documents delivered electronically at no cost if you contact
the Company by telephone, through a postal service or electronic mail at
sonos-stockadmin@sonos.com. You further acknowledge that you will be provided
with a paper copy of any documents delivered electronically if electronic
delivery fails; similarly, you understand that you must provide on request to
the Company or any designated third party a paper copy of any documents
delivered electronically if electronic delivery fails. You agree to participate
in the Plan through an on-line or electronic system established and maintained
by the Company or a third party designated by the Company. Also, you understand
that your consent may be revoked or changed, including any change in the
electronic mail address to which documents are delivered (if you have provided
an electronic mail address), at any time by notifying the Company of such
revised or revoked consent by telephone, postal service or electronic mail at
sonos-stockadmin@sonos.com. Finally, you understand that you are not required to
consent to electronic delivery.
17.    Insider Trading Restrictions/Market Abuse Laws. You acknowledge that,
depending on your country, you may be subject to insider trading restrictions
and/or market abuse laws, which may affect your ability to acquire or sell the
Shares or rights to Shares under the Plan during such times as you are
considered to have “inside information” regarding the Company (as defined by the
laws in your country). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. You acknowledge that it is your
responsibility to comply with any applicable restrictions, and you are advised
to speak to your personal advisor on this matter.
18.    Language. If you have received this RSU Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
19.    International Supplement. Notwithstanding any provisions in this RSU
Agreement, this award of RSUs shall be subject to the Supplement if you live or
work outside the United States, including any special terms and conditions set
forth therein for your country. Moreover, if you relocate to a country other
than the United States, then the Supplement, including the special terms and
conditions for such country will, apply to you to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. The Supplement constitutes part
of this RSU Agreement.
20.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on your participation in the Plan, on the RSUs and on
any Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require you
to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.
21.    Waiver. You acknowledge that a waiver by the Company of breach of any
provision of this RSU Agreement shall not operate or be construed as a waiver of
any other provision of this RSU Agreement, or of any subsequent breach by you or
any other Participant.
22.    Code Section 409A. For purposes of this RSU Agreement, a termination of
employment will be determined consistent with the rules relating to a
“separation from service” as defined in Section 409A of the Code and the
regulations thereunder (“Section 409A”). Notwithstanding anything else provided
herein, to the extent any payments provided under this RSU Agreement in
connection with your termination of employment constitute deferred compensation
subject to Section 409A, and you are deemed at the time of such termination of
employment to be a “specified employee” under Section 409A, then such payment
shall not be made or commence until the earlier of (i) the expiration of the
six-month period measured from your separation from service from the Company or
(ii) the date of your death following such a separation from service; provided,
however, that such deferral shall only be effected to the extent required to
avoid adverse tax treatment to you including, without limitation, the additional
tax for which you would otherwise be liable under Section 409A(a)(1)(B) in the
absence of such a deferral. To the extent any payment under this RSU Agreement
may be classified as a “short-term deferral” within the meaning of Section 409A,
such payment shall be deemed a short-term deferral, even if it may also qualify
for an exemption from Section 409A under another provision of Section 409A.
Payments pursuant to this section are intended to constitute separate payments
for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.
23.    Award Subject to Company Clawback or Recoupment. To the extent permitted
by applicable law, the RSUs shall be subject to clawback or recoupment pursuant
to any clawback or recoupment policy adopted by the Board or required by law
during the term of your employment or other Service that is applicable to you.
In addition to any other remedies available under such policy, applicable law
may require the cancellation of your RSUs (whether vested or unvested) and the
recoupment of any gains realized with respect to your RSUs.
BY ACCEPTING THIS RESTRICTED STOCK UNIT AWARD, YOU AGREE TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

Sonos, Inc.
Election to Defer Delivery of Shares –
Initial Restricted Stock Unit (RSU) Award


Under the Sonos, Inc. 2018 Equity Incentive Plan (“Plan”) and as permitted by
the Compensation Committee, I hereby elect to defer the delivery of ___%1 of the
shares underlying my initial RSU Award to the following Elected Delivery Date
(check one)2:
___ Separation from Service3
___ On ____/____/____ (must be after the one-year anniversary of the date of
grant4)


In witness whereof, I have executed this Election to Defer Delivery of Shares.5 


_____    ______________ ______________
Date        Director’s Signature         Director’s Printed Name


/1/ The number of shares is not determined until the date of grant; accordingly,
please indicate a percentage of total shares rather than a number of shares. For
reference, under Sonos’ Director Compensation Policy, new non-employee directors
who are appointed or elected on [a date other than] the annual meeting of
stockholders will receive an initial grant with a fair market value on the date
of grant equal to $________. The date of grant for your initial RSU Award is
expected to be the date you are appointed to serve on Sonos’ Board of Directors.


/2/ Note that if you die before your Elected Delivery Date, your delivery date
will instead be your date of death. In addition, in the event of a change in the
ownership or effective control of Sonos, or in the event of a change in the
ownership of a substantial portion of the assets of Sonos, each as determined in
accordance with Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) (a “Section 409A Change of Control”), your delivery date will
instead be the date of closing of the Section 409A Change of Control.


/3/ In the event of a Separation of Service, to the extent necessary to comply
with Section 409A, your delivery date will be the date that is six (6) months
and one (1) day following the date of such separation (or, if earlier, upon your
death following such separation).


/4/ Your initial RSU Award is expected to vest ________.


/5/ An election to defer delivery of shares with respect to your initial RSU
Award must be made prior to your grant date. Therefore, this Election to Defer
Delivery of Shares must be made by and become irrevocable as of ________, except
that you may change your Elected Delivery Date with respect to the shares
deferred under this election by filing a new Election to Defer Delivery of
Shares form at least 12 months before, and only to defer to a date that is at
least five years after, the original distribution date, as determined in
compliance with Section 409A. All terms of the Award Agreement other than the
terms regarding settlement, including the terms regarding the accrual of
dividend equivalents, shall apply during the period of deferral. Capitalized
terms not otherwise defined herein shall have the meaning given them in the
Plan.


This signed Election to Defer Delivery of Shares form must be received on or
before 12:00 p.m. EST on ________ via email at ________.

Sonos, Inc.
Election to Defer Delivery of Shares –
_____ Restricted Stock Unit (RSU) Award


Under the Sonos, Inc. 2018 Equity Incentive Plan (“Plan”) and as permitted by
the Compensation Committee, I hereby elect to defer the delivery of ___%1 of the
shares underlying my ____ RSU Award to the following Elected Delivery Date
(check one)2:
___ Separation from Service3
___ On ____/____/____ (must be after the one-year anniversary of the date of
grant4)


In witness whereof, I have executed this Election to Defer Delivery of Shares.5 


_____    ______________ ______________
Date        Director’s Signature         Director’s Printed Name


/1/ The number of shares is not determined until the date of grant; accordingly,
please indicate a percentage of total shares rather than a number of shares. For
reference, under Sonos’ Director Compensation Policy, non-employee directors
receive an annual grant with a fair market value on the date of grant equal to
$________. The date of grant for the ____ RSU Award is expected to be the date
of the ____ annual meeting of Sonos.


/2/ Note that if you die before your Elected Delivery Date, your delivery date
will instead be your date of death. In addition, in the event of a change in the
ownership or effective control of Sonos, or in the event of a change in the
ownership of a substantial portion of the assets of Sonos, each as determined in
accordance with Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) (a “Section 409A Change of Control”), your delivery date will
instead be the date of closing of the Section 409A Change of Control.


/3/ In the event of a Separation of Service, to the extent necessary to comply
with Section 409A, your delivery date will be the date that is six (6) months
and one (1) day following the date of such separation (or, if earlier, upon your
death following such separation).


/4/ Your ____ RSU Award is expected to vest _________.


/5/ An election to defer delivery of shares must be made before the calendar
year of an RSU Award date of grant. Therefore, this Election to Defer Delivery
of Shares must be made by and become irrevocable as of December 31, ____, except
that you may change your Elected Delivery Date with respect to the shares
deferred under this election by filing a new Election to Defer Delivery of
Shares form at least 12 months before, and only to defer to a date that is at
least five years after, the original distribution date, as determined in
compliance with Section 409A. All terms of the Award Agreement other than the
terms regarding settlement, including the terms regarding the accrual of
dividend equivalents, shall apply during the period of deferral. Capitalized
terms not otherwise defined herein shall have the meaning given them in the
Plan.


This signed Election to Defer Delivery of Shares form must be received on or
before 12:00 p.m. EST on December 31, ____ via email at ________.




1

